Exhibit 10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
By and Among
MORGANS HOTEL GROUP CO.
and
YUCAIPA AMERICAN ALLIANCE FUND II, L.P.,
and
YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P.,
Dated as of October 15, 2009

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 DEFINED TEMS
    1  
 
       
ARTICLE 2 ISSUANCE AND SALE OF INVESTOR SECURITIES
    10  
2.1 Issuance and Sale of the Investor Securities
    10  
2.2 Deliveries
    10  
2.3 Allocation of Investment Amount
    11  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    12  
3.1 Entity Status
    12  
3.2 Authorization; Noncontravention
    12  
3.3 Capital Structure
    14  
3.4 Real Property
    16  
3.5 Intellectual Property
    17  
3.6 Environmental Matters
    17  
3.7 Legal Proceedings
    18  
3.8 Taxes
    18  
3.9 Labor
    19  
3.10 Employee Benefit Plans
    19  
3.11 Compliance with Laws
    20  
3.12 SEC Reports and Company Financial Statements
    20  
3.13 Material Contracts
    22  
3.14 Absence of Certain Changes
    23  
3.15 Insurance
    24  
3.16 Private Placement
    24  
3.17 Form S-3 Eligibility
    25  
3.18 Brokers
    25  
3.19 Listing and Maintenance Requirements
    25  
3.20 Registration Rights
    25  
3.21 No Restriction on the Ability to Pay Cash Dividends
    25  
3.22 Joint Ventures
    25  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
    26  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
4.1 Entity Status
    26  
4.2 Authorization; Noncontravention
    26  
4.3 Securities Act; Purchase for Investment Purposes
    27  
4.4 Brokers
    28  
4.5 Available Funds
    28  
 
       
ARTICLE 5 COVENANTS
    28  
5.1 Further Assurances
    28  
5.2 Fees and Expenses; Commitment Fee
    29  
5.3 Stockholder Approvals
    29  
5.4 Rights Plan
    29  
5.5 Gaming and Liquor Licenses
    30  
5.6 Certain Approval Rights
    30  
5.7 Board Representation
    31  
5.8 Publicity
    34  
5.9 Hedging
    34  
5.10 Investor Right of First Refusal
    34  
5.11 VCOC
    35  
5.12 Certain Tax Matters
    35  
5.13 Standstill Agreement
    36  
5.14 Company Right of First Refusal
    38  
 
       
ARTICLE 6 INDEMNIFICATION
    39  
6.1 Indemnification
    39  
 
       
ARTICLE 7 GENERAL PROVISIONS
    41  
7.1 Amendments and Waivers
    41  
7.2 Assignment
    41  
7.3 No Third-Party Beneficiaries
    41  
7.4 Notices
    42  
7.5 Counterparts
    42  
7.6 Entire Agreement
    43  
7.7 Interpretation; Exhibits and Schedules
    43  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
7.8 Severability
    43  
7.9 Consent to Jurisdiction
    43  
7.10 Governing Law
    43  
7.11 Waiver of Jury Trial
    43  
7.12 No Personal Liability of Partners, Directors, Officers, Owners, Etc
    44  
7.13 Rights of Holders
    44  
7.14 Adjustment in Share Numbers and Prices
    44  
7.15 Construction
    44  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page

LIST OF EXHIBITS

 
Exhibit A Form of Certificate of Designations
Exhibit B Form of Warrant
Exhibit C Form of Real Estate Fund Formation Agreement
Exhibit D Form of Registration Rights Agreement
Exhibit E Form of Rights Plan Amendment
Exhibit F Form of Secretary’s Certificate
Exhibit G Form of Opinion of Sullivan & Cromwell LLP
Exhibit H Form of Opinion of Munger, Tolles & Olson LLP
Exhibit I Forms of Management Rights Letters

 

-iv-



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT, dated as of October 15, 2009 (the “Agreement”),
by and among MORGANS HOTEL GROUP CO., a Delaware corporation (the “Company”),
and YUCAIPA AMERICAN ALLIANCE FUND II, L.P., a Delaware limited partnership
(“YAAF II”), and YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P., a Delaware
limited partnership (“YAAF II-P” and together with YAAF II, the “Investors”).
A. WHEREAS, the Investors desire to purchase from the Company, and the Company
desires to issue and sell to the Investors, against payment of the Investment
Amount and pursuant to the terms and conditions set forth in this Agreement,
(a) 75,000 shares of the Company’s preferred stock, par value $0.01 per share,
designated as Series A Preferred Securities (the “Preferred Securities”), having
the voting and other powers, preferences and relative, participating, optional
or other rights, and the qualifications, limitations and restrictions as
specified in the Certificate of Designations of the Series A Preferred
Securities of the Company in the form attached hereto as Exhibit A (the
“Certificate of Designations”), and (b) warrants in the form attached hereto as
Exhibit B (the “Warrants” and, together with the Preferred Securities, the
“Investor Securities”) to acquire 12,500,000 shares (the “Underlying Shares”) of
the Company’s common stock, par value $0.01 per share (“Common Stock”);
B. WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and Yucaipa American Alliance Fund II, LLC, a Delaware limited liability
company (“Yucaipa Manager”), are entering into the Real Estate Fund Formation
Agreement, dated as of this date, in the form attached hereto as Exhibit C (the
“Real Estate Fund Formation Agreement”);
C. WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Investors are entering into a Registration Rights Agreement,
dated as of this date, in the form attached hereto as Exhibit D (the
“Registration Rights Agreement” and, together with the Real Estate Fund
Formation Agreement, the “Ancillary Agreements”).
NOW, THEREFORE, in consideration of the foregoing and the promises and
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
ARTICLE 1
Defined Terms
As used in this Agreement, the following terms shall have the following
meanings:
“Action” means any suit, action, proceeding (including any compliance,
enforcement or disciplinary proceeding), arbitration, formal or informal
inquiry,

 





--------------------------------------------------------------------------------



 



inspection, investigation or formal order of investigation or complaint, or
other litigation of any kind, in each case whether civil, criminal or
administrative, at law or in equity.
“Affiliate” of any person means another person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person. A person shall be deemed to control
another person if such first person possesses, directly or indirectly, the power
to direct, or cause the direction of, the management and policies of such other
person, whether through the ownership of voting securities, by contract or
otherwise; provided, that, the existence of a management contract primarily for
operational services provided by the Company or an Affiliate of the Company
shall not be deemed to be control by the Company or such Affiliate, as the case
may be.
“Agreement” has the meaning assigned to such term in the Preamble.
“Ancillary Agreements” has the meaning assigned to such term in Recital C.
“Applicable Law” means all applicable constitutions, statutes, laws, rules,
regulations, ordinances and Judgments of Governmental Entities.
“Appointment Resolutions” means the resolutions of the Board of Directors (a) to
fix the number of directors of the Board of Directors at nine (9) pursuant to
Section 2.1 of the By-Laws, and (b) to appoint the Investor Nominee to fill the
single vacancy of the nine-member Board of Directors caused by the Resignations
pursuant to Article Seventh of the Charter and Section 2.2 of the By-Laws.
“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board of Directors” has the meaning assigned to such term in Section 3.2(a).
“Business Day” means any day except Saturday, Sunday or a day on which banking
institutions in the State of New York generally are authorized or required by
law to be closed.
“By-Laws” means the By-Laws of the Company, dated as of February 9, 2006, in the
form provided to the Investors as an annex to the secretary’s certificate
delivered to the Investors pursuant to Section 2.2.1(c)(i).
“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Certificate of Designations” has the meaning assigned to such term in Recital
A.

 

2



--------------------------------------------------------------------------------



 



“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as filed with the Secretary of State of the State of Delaware on
February 9, 2006, in the form provided to the Investors as an annex to the
secretary’s certificate delivered pursuant to Section 2.2.1(c)(i).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collective Bargaining Agreement” means any collective bargaining agreement or
any other labor-related agreement with any labor union or labor organization to
which the Company or any of its subsidiaries is a party.
“Common Stock” has the meaning assigned to such term in Recital A.
“Common Stock Board Condition” has the meaning assigned to such term in Section
5.7(b)(i).
“Company” has the meaning assigned to such term in the Preamble.
“Company Disclosure Schedules” has the meaning assigned to such term in the
introductory statement to ARTICLE 3.
“Company Indemnified Parties” has the meaning assigned to such term in Section
6.1(b).
“Company Notice” has the meaning assigned to such term in Section 5.14(b).
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of August 13, 2009, by and between the Company and The Yucaipa Companies,
LLC.
“Contract” means any contract, agreement, lease, purchase order, license,
mortgage, indenture, supplemental indenture, line of credit, note, bond, loan,
credit agreement, capital lease, sale/leaseback arrangement, concession
agreement, franchise agreement or other instrument, including all amendments,
supplements, exhibits and attachments thereto.
“Designated Transaction” has the meaning assigned to such term in Section 5.6.
“Designated Transaction Notice” has the meaning assigned to such term in Section
5.6.
“Encumbrance” means any lien, encumbrance, security interest, pledge, mortgage,
hypothecation, charge, restriction on transfer of title, adverse claim, title
retention agreement of any nature or kind, or similar claim or right.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including the following: Clean Air Act, 42 U.S.C. § 7401 et
seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §

 

3



--------------------------------------------------------------------------------



 



9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency and any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Group” means the Company, any subsidiary of the Company and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) which, together with the Company or any subsidiary of the
Company, are treated as a single employer under Section 414 of the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Financial Statements” has the meaning assigned to such term in Section 3.12(b).
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Gaming Authorities” means any Governmental Entity with regulatory control,
authority or jurisdiction over casino, pari-mutuel and lottery or other gaming
activities and operations within the State of Nevada, including the Nevada
Gaming Commission, the Nevada State Gaming Control Board, the Clark County
Liquor and Gaming Licensing Board and the City of Las Vegas.
“Gaming Laws” means all Laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over, casino and pari-mutuel, lottery
or other gaming activities in any jurisdiction, including all rules and
regulations established by any Gaming Authority.
“Governmental Authorizations” means, collectively, all applicable consents,
approvals, permits, orders, authorizations, licenses and registrations, given or
otherwise made available by or under the authority of Governmental Entities or
pursuant to the requirements of any Applicable Law, including liquor licenses,
business licenses required for any form of public amusement or accommodation,
and all such consents, approvals, permits, orders, authorizations, licenses and
registrations under Gaming Laws.
“Governmental Entity” means any domestic or foreign, transnational, national,
Federal, state, municipal or local government, or any other domestic or foreign
governmental, regulatory or administrative authority, or any agency, board,
department, commission, court, tribunal or instrumentality thereof.
“Guarantee” means, as to any person, any obligation, contingent or otherwise, of
such person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other financial obligation of another person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other financial obligation, (ii) to purchase or lease

 

4



--------------------------------------------------------------------------------



 



property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other financial obligation, (iii) to maintain working
capital, equity capital, or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other financial obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or financial
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made. The
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or non-mandatory rights to make a remedial payment
or to take any action following the failure of performance tests in connection
with management contracts primarily for operational services provided by the
Company or an Affiliate of the Company.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any explosives or any
radioactive materials; (d) asbestos and asbestos-containing materials in any
form; (e) toxic mold; (f) lead and lead paint; and (g) polychlorinated
biphenyls.
“Hedging Transaction” has the meaning assigned to such term in Section 5.9.
“HSR Act” means Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder,
“including” means including, without limitation.
“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such person upon which interest
charges are customarily paid, (d) all obligations of such person under
conditional sale or other title retention agreements relating to property
acquired by such person, (e) all obligations of such person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and other accrued obligations, in each case incurred in the ordinary
course of business), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Encumbrance on property owned or acquired by such person,
whether or not the Indebtedness secured thereby has been assumed, (g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations of such person, (i) all obligations, contingent or otherwise, of
such person as an account party in respect of

 

5



--------------------------------------------------------------------------------



 



letters of credit and letters of guaranty, and (j) all obligations, contingent
or otherwise, of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such person is not liable therefor.
Notwithstanding the foregoing, in connection with any acquisition by any person,
the term “Indebtedness” shall not include contingent post-closing purchase price
adjustments or earn-outs to which the seller in such acquisition may become
entitled.
“Indemnified Party” has the meaning assigned to such term in Section 6.1(c).
“Indemnitor” has the meaning assigned to such term in Section 6.1(c).
“Intellectual Property” has the meaning assigned to such term in Section 3.5.
“Investor” has the meaning assigned to such term in the Preamble.
“Investor Indemnified Parties” has the meaning assigned to such term in Section
6.1(a).
“Investor Nominee” has the meaning assigned to such term in Section 5.7.
“Investor Proposal” has the meaning assigned to such term in Section 5.6.
“Investor Securities” has the meaning assigned to such term in Recital A.
“Investment Amount” has the meaning assigned to such term in Section 2.1.
“Joint Venture” means any joint venture or similar business entity, whether
organized as a general or limited partnership, limited liability company or
otherwise, to which the Company or any of its subsidiaries is a party, including
without limitation each of the “unconsolidated joint ventures” described to in
the Company’s most recent Annual Report on Form 10-K filed pursuant to the
Exchange Act and the rules and regulations thereunder. Any subsidiary of the
Company shall not be a Joint Venture.
“Judgment” means any applicable judgment, order or decree of any Governmental
Entity.
“JV Guarantee” has the meaning assigned to such term in Section 3.22(c).
“knowledge of the Company,” “to the Company’s knowledge” or other references to
the “knowledge” of the Company mean the actual knowledge of the particular fact
in question by (i) any officer of the Company who has the title of Executive
Vice President or a more senior title or (ii) any attorney working in the office
of the General Counsel of the Company; provided, that for purposes of
Section 3.6, “knowledge of the Company,” “to the Company’s knowledge” or other
references to the “knowledge” of the Company mean the actual knowledge of the
particular fact in question by (x) any officer of the Company who has the title
of Executive Vice President or a more senior title, (y) any attorney working in
the office of the General Counsel of the Company, or (z) the general

 

6



--------------------------------------------------------------------------------



 



manager (or equivalent) of each of the properties listed on Schedule 3.6 of the
Company Disclosure Schedules.
“Labor Laws” means any Applicable Law relating to employment standards, employee
rights, health and safety, labor relations, workplace safety and insurance or
pay equity.
“Losses” means all liabilities, costs, expenses, obligations, losses, damages
(excluding consequential, special, incidental, indirect or punitive damages),
penalties, actions, judgments and claims of any kind or nature (including
reasonable attorneys’ fees and expenses incurred in investigation or defending
any of the foregoing).
“Material Adverse Effect” means any material adverse effect on (i) the business,
results of operations or financial condition of the Company and its
subsidiaries, taken as a whole (other than (a) any change, event, occurrence or
development that generally affects the industry in which the Company and its
subsidiaries operate and does not disproportionately effect (relative to other
industry participants) the Company and its subsidiaries, (b) any change, event,
occurrence or development to the extent attributable to conditions generally
affecting (I) the industries in which the Company participates that does not
have a materially disproportionate effect (relative to other industry
participants) on the Company and its subsidiaries, (II) the U.S. economy as a
whole, or (III) the equity capital markets generally, and (c) any change, event,
occurrence or development that results from any action taken by the Company at
the request of an Investor or as required by the terms of this Agreement or the
Ancillary Agreements) or (ii) the ability of the Company to perform its
obligations hereunder or under the Ancillary Agreements.
“Material Contract” means any Contract of a type described in Item 6.01 of
Regulation S-K.
“Material Indebtedness” means, with respect to a person, (a) any Indebtedness of
such person in excess of $5,000,000, or (b) any Contract pursuant to which such
person has the right to incur Indebtedness in excess of $5,000,000.
“Multiemployer Plan” has the meaning assigned to such term in Section 3.10(b).
“Nasdaq” means the Nasdaq Global Select Market (or a successor entity thereto).
“New Securities” means any debt or equity securities of the Company, whether or
not now authorized, and securities or rights of any type issued by the Company
that are, or by their terms may become, convertible into or exchangeable or
exercisable for debt or equity securities of the Company.
“Operating Company” means Morgans Group LLC, a Delaware limited liability
company.
“Owned Real Property” has the meaning assigned to such term in Section 3.4(a).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

7



--------------------------------------------------------------------------------



 



“Permitted Encumbrances” means: (i) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’ and other like Encumbrances imposed by
law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in good faith by
appropriate proceedings with appropriate reserves established; (ii) Encumbrances
for Taxes, utilities and other governmental charges that, in each case, are not
overdue by more than 30 days or are being contested in good faith by appropriate
proceedings with appropriate reserves established; (iii) pledges and deposits
made in the ordinary course of business pursuant to workers’ compensation,
unemployment insurance and other social security laws or regulations;
(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(v) easements, zoning restrictions, rights-of-way and similar Encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not, individually or in the
aggregate, materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Company and its
subsidiaries; (vi) matters of record or registered Encumbrances affecting title
to any owned or leased real property of a person and its subsidiaries, (vii)
statutory Encumbrances of landlords for amounts not yet due and payable; and
(viii) de minimis defects, irregularities or imperfections of title and other
Encumbrances which, individually or in the aggregate, do not materially impair
the continued use (in a manner generally consistent with current use in the
business of the person and its subsidiaries) of the asset or property to which
they relate.
“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any person which is
currently or was at such time a member of the ERISA Group for employees of any
person which is currently or was at such time a member of the ERISA Group.
“Preferred Securities” has the meaning assigned to such term in Recital A.
“Pro Rata Amount” means, at any time with respect to each Investor, as of any
date of determination, the ratio of (i) the number of shares of Common Stock
that such Investor holds (beneficially or of record) or has the right to acquire
by exercise of the Warrants or the REF Warrants (whether or not such Warrants or
REF Warrants are then exercisable) as of such date, to (ii) the total number of
shares of Common Stock issued and outstanding as of such date.
“Real Estate Fund Formation Agreement” has the meaning assigned to such term in
Recital B.

 

8



--------------------------------------------------------------------------------



 



“Real Property” means, collectively, the Owned Real Properties and the
properties leased pursuant to the Real Property Leases.
“Real Property Lease” has the meaning assigned to such term in Section 3.4(b).
“Recent Balance Sheet” means the consolidated balance sheet of the Company and
its consolidated subsidiaries as of June 30, 2009 included in the Financial
Statements.
“REF Warrants” means the warrants to acquire Common Stock issued to Yucaipa
Manager on the date hereof pursuant to the Real Estate Fund Formation Agreement.
“REF Underlying Shares” means the shares of Common Stock issuable upon exercise
of the REF Warrants.
“Registration Rights Agreement” has the meaning assigned to such term in Recital
C.
“Resignations” has the meaning assigned to such term in Section 5.7(a)(i).
“Rights Plan” means the Amended and Restated Stockholder Protection Rights
Agreement, dated as of October 1, 2009, by and between the Company and Mellon
Investor Services LLC, as rights agent.
“Rights Plan Amendment” means the amendment to the Rights Plan in the form
attached hereto as Exhibit E.
“ROFR Notice” has the meaning assigned to such term in Section 5.14(a).
“Rules” has the meaning assigned to such term in Section 5.3.
“SEC” means the Securities and Exchange Commission.
“SEC Reports” has the meaning assigned to such term in Section 3.12(a).
“Securities Act” means the Securities Act of 1933, as amended.
“SOX” means the Sarbanes-Oxley Act of 2002.
“subsidiary” of any person means, on any date, any person the accounts of which
would be consolidated with and into those of the first person in such person’s
consolidated financial statements if such financial statement were prepared in
accordance with GAAP.
“Surviving Representation” has the meaning assigned to such term in Section 6.1.
“Tax” means any foreign, Federal, state or local income, sales and use, excise,
franchise, real and personal property, gross receipt, capital stock, production,
business and occupation, disability, estimated, employment, payroll, severance
or withholding tax, value-added tax or other tax, duty, fee, impost, levy,
assessment or charge imposed by

 

9



--------------------------------------------------------------------------------



 



any taxing authority, and any interest or penalties and other additions to tax
related thereto.
“Tax Returns” means any return, report, claim for refund, declaration,
information return or other document required to be filed with any Tax authority
with respect to Taxes, including any amendments thereof.
“Third Party” means any person other than the Company, the Investors, or any of
their respective subsidiaries or Affiliates.
“Third Party Claim” has the meaning assigned to such term in Section 6.1(c).
“Underlying Shares” has the meaning assigned to such term in Recital A.
“Voting Debt” means bonds, debentures, notes or other debt securities having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) generally in the election of directors of the Company or other
matters on which holders of the Common Stock may vote.
“Voting Stock” of any person means securities having the right to vote generally
in any election of directors or comparable governing persons of any such person.
“Warrant” has the meaning assigned to such term in Recital A.
“YAAF II” and “YAAF II-P” have the respective meanings assigned to such terms in
the Preamble.
“Yucaipa Manager” has the meaning assigned to such term in Recital B.
ARTICLE 2
Issuance and Sale of Investor Securities
2.1 Issuance and Sale of the Investor Securities. On the terms and subject to
the conditions set forth in this Agreement, the Company hereby issues, sells and
delivers in certificated form to the Investors, and the Investors hereby
purchase from the Company, the Investor Securities for an aggregate cash
purchase price of $75,000,000 (the “Investment Amount”).
2.2 Deliveries.
2.2.1 Concurrently with the execution and delivery of this Agreement, the
Company will deliver to:

  (a)   YAAF II a certificate representing 45,213 shares of Preferred Securities
and a Warrant to acquire 7,535,580 shares of Common Stock, and

 

10



--------------------------------------------------------------------------------



 



  (b)   YAAF II-P a certificate representing 29,787 shares of Preferred
Securities and a Warrant to acquire 4,964,420 shares of Common Stock;

  (c)   The Investors:

(i) a secretary’s certificate, dated as of the date hereof, executed by the
Company’s secretary, in the form attached hereto as Exhibit F,
(ii) a duly executed counterpart of each Ancillary Agreement to which the
Company is a party, and
(iii) an opinion letter of Sullivan & Cromwell LLP, as counsel to the Company,
dated as of the date hereof, in the form attached hereto as Exhibit G;

  (d)   Yucaipa Manager (or person(s) designated by the Investors in writing)
payment by wire transfer to the bank account specified in Schedule 2.2.1(d) of
$600,000 in payment of costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby (such payment being made
pursuant to Section 5.2(a)); and

  (e)   Yucaipa Manager payment by wire transfer to the bank account specified
in Schedule 2.2.1(d) of the commitment fee pursuant to Section 5.2(b).

2.2.2 Concurrently with the execution and delivery of this Agreement, the
following have been delivered to the Company by the applicable Investor:

  (a)   Payment of a portion of the Investment Amount by wire transfer to the
bank account of the Company specified in Schedule 2.2.2(a) in the following
amounts:

  (i)   From YAAF II: $45,213,478.50, and

  (ii)   From YAAF II-P: $29,786,521.50;

  (b)   An opinion letter of Munger, Tolles & Olson LLP, dated as of the date
hereof, in the form attached hereto as Exhibit H; and

  (c)   A duly executed counterpart of each Ancillary Agreement to which each
Investor or an Affiliate of the Investors is a party.

2.3 Allocation of Investment Amount. The Company and the Investors agree to
allocate the Investment Amount for all purposes, including financial accounting

 

11



--------------------------------------------------------------------------------



 



and Tax purposes, $69,000,000 to the aggregate Preferred Securities issued
hereby and $6,000,000 to the aggregate Warrants issued hereby. Neither the
Company nor any Investor shall take any position inconsistent with such
allocation unless required to do so by Applicable Law.
ARTICLE 3
Representations and Warranties
of the Company
Subject to the qualifications set forth in the corresponding sections of the
disclosure schedules delivered by the Company to the Investors concurrently with
the execution and delivery of this Agreement (the “Company Disclosure
Schedules”) or in the SEC Reports (other than any “Risk Factors” section or
“forward-looking statements” contained therein, any exhibits thereto, and any
documents incorporated by reference therein), the Company hereby represents and
warrants to the Investors as follows:
3.1 Entity Status. Each of the Company and its subsidiaries is duly incorporated
or otherwise organized, validly existing and in good standing under the
Applicable Laws of its governing jurisdiction and each has all requisite
corporate or other power and authority to carry on its business as it is now
being conducted and is duly qualified to do business in each of the
jurisdictions in which the ownership, operation or leasing of its assets or the
conduct of its business requires it to be so qualified, except where the failure
to have such corporate or other power or authority or to be in good standing or
so qualified, has not had and would not reasonably be expected to have a
Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power, authority or qualification.
3.2 Authorization; Noncontravention.
(a) Authorization. The Company has all necessary corporate power and authority
to execute and deliver this Agreement and the Ancillary Agreements, to perform
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The Company has delivered to the Investors a
true and correct copy, certified by the Company’s secretary, of the resolutions
of its board of directors (the “Board of Directors”) authorizing the execution
and delivery of this Agreement and consummation of the transactions contemplated
by this Agreement. Such resolutions are in full force and effect, have not been
amended, supplemented, revoked or superseded as of the date hereof and are the
only resolutions of the Board of Directors pertaining to the authorization,
execution and delivery of this Agreement and the Ancillary Agreements and
consummation of the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Ancillary Agreements and the
consummation by the Company of the transactions contemplated hereby and thereby,
including the issuance (or reservation for issuance), sale and delivery of the
Investor Securities, the Underlying Shares, the REF Warrants and the REF
Underlying Shares and any redemptions of such Warrants and REF Warrants pursuant
to the terms thereof, have been duly and validly authorized by all necessary
corporate action, and no other corporate proceedings on the part of the

 

12



--------------------------------------------------------------------------------



 



Company or its subsidiaries or (except as contemplated by Section 5.3) vote of
holders of any class or series of capital stock of the Company or its
subsidiaries is necessary to authorize this Agreement or the Ancillary
Agreements or to consummate the transactions contemplated hereby and thereby.
This Agreement and the Ancillary Agreements have been duly executed and
delivered by the Company and (assuming due authorization, execution and delivery
by each other party thereto) each constitutes, a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
provided, that no representation is made hereby with respect to the
enforceability of Section 5.7(b)(ii)(4).
(b) Preemptive Rights; Rights of First Offer. None of the sale and issuance of
the Investor Securities pursuant to this Agreement and the issuance of
Underlying Shares upon exercise thereof, or the issuance of the REF Warrants
pursuant to the Real Estate Fund Formation Agreement and the issuance of the REF
Underlying Shares upon exercise thereof, is or will be subject to any preemptive
rights, rights of first offer or similar rights of any person.
(c) No Conflict. The Company is not in violation or default of any provision of
its Charter or By-Laws. Except as set forth in Schedule 3.2(c) of the Company
Disclosure Schedules, the execution, delivery and performance by the Company of
this Agreement and the Ancillary Agreements do not, and the consummation of the
transactions contemplated hereby and thereby and compliance with the provisions
hereof and thereof will not, result in a “change of control” (or similar event)
under, or conflict with, or result in any default under, or give rise to an
increase in, or right of termination, cancellation, acceleration or mandatory
prepayment of, any obligation or to the loss of a benefit under, or result in
the suspension, revocation, impairment, forfeiture or amendment of any term or
provision of or the creation of any Encumbrance upon any of the properties or
assets of the Company or any of its subsidiaries under, or require any consent
or waiver under, any provision of (i) the Charter, the By-Laws or the comparable
organizational documents of any of the Company’s subsidiaries, (ii) any Material
Contract, (iii) any Material Indebtedness, (iv) any Collective Bargaining
Agreement, Multiemployer Plans or Benefit Plans or (v) any Applicable Law,
Judgment or Governmental Authorization, in each case applicable to the Company
and its subsidiaries or their respective assets, except in the case of (ii),
(iii), (iv) or (v), to the extent it does not or would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
No Governmental Authorization, order or authorization of, or registration,
qualification, declaration or filing with, or notice to, any Governmental Entity
is required to be obtained or made by or with respect to the Company or any of
its subsidiaries in connection with the execution, delivery and performance of
this Agreement or any of the Ancillary Agreements or the other transactions
contemplated by this Agreement or the Ancillary Agreements, including the
issuance of the Investor Securities, the Underlying Shares, the REF Warrants and
the REF Underlying Shares (and any redemptions of the Warrants or REF Warrants
pursuant to the terms thereof), except for (A) authorization of, or
registration, qualification, declaration or filing with, or notice to, Gaming
Authorities (which have been, or will be at the time required, duly

 

13



--------------------------------------------------------------------------------



 



performed by the Company), (B) notice to or consultation with Nasdaq (which has
been, or will be at the time required, duly performed by the Company), and
(C) such Governmental Authorizations, orders, authorizations, registrations,
declarations, filings and notices, the failure of which to be obtained or made
would not materially impair the Company’s ability to perform its obligations
under this Agreement or the Ancillary Agreements or to consummate the
transactions contemplated hereby or thereby. Except as set forth in
Schedule 3.2(c) of the Company Disclosure Schedules, neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, either alone or in combination with another event (whether
contingent or otherwise) will, to the knowledge of the Company, (1) result in
the payment of any “excess parachute payment” under Section 280G of the Code,
(2) entitle any current or former employee, consultant or director of the
Company or any of its subsidiaries to any material payment other than pursuant
to the terms of the Real Estate Fund Formation Agreement, (3) increase the
amount of compensation or benefits due to any such employee, consultant or
director other than pursuant to the terms of the Real Estate Fund Formation
Agreement, or (4) accelerate the vesting, funding or time of payment of any
compensation, equity award or other benefit. After giving effect to the Rights
Plan Amendment, none of the execution and delivery of this Agreement, the
execution and delivery of any of the Ancillary Agreements, or the consummation
of any of the transactions contemplated hereby or thereby (including the
issuance of the Warrants and the Underlying Shares upon exercise thereof and the
issuance of the REF Warrants and the REF Underlying Shares upon exercise
thereof) shall give any person the right to purchase any securities of the
Company pursuant to, or shall otherwise trigger any comparable provisions under,
the Rights Plan.
3.3 Capital Structure.
(a) The authorized capital stock of the Company consists of 200,000,000 shares
of Common Stock and 40,000,000 shares of preferred stock. Of the 200,000,000
authorized shares of Common Stock, 29,648,096 shares are issued and outstanding,
and only the following are reserved for issuance: 12,500,000 shares reserved for
issuance in connection with the exercise of the Warrants, 6,415,327 shares
reserved for issuance in connection with the exercise of warrants issued
pursuant to hedging transactions, 5,000,000 shares reserved for issuance in
connection with the exercise of the REF Warrants, and 16,468,755 shares reserved
for issuance pursuant to the Company’s 2007 Amended and Restated Omnibus
Incentive Plan and the Company’s 2.375% Senior Subordinated Convertible Notes
due 2014. Of the 40,000,000 authorized shares of preferred stock, the only
shares issued and outstanding are the Preferred Securities issued to the
Investors, and no other shares of such preferred stock are reserved for
issuance.
(b) Each share of Common Stock is duly authorized, validly issued, fully paid
and nonassessable. The Preferred Securities, Warrants, Underlying Shares, REF
Warrants, and REF Underlying Shares, have been duly authorized and are, or to
the extent issued after the date hereof are reserved and will upon issuance be:
(i) solely with respect to the Preferred Securities, Underlying Shares and REF
Underlying Shares, validly issued, fully paid and nonassessable, (ii) not issued
in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Charter or By-Laws of the Company or any Contract to which the Company or
any of its subsidiaries is a party or by which any of its

 

14



--------------------------------------------------------------------------------



 



or their respective assets are bound, and (iii) free and clear of all
Encumbrances (other than any Encumbrances created by the Investors). The Company
has not issued any Voting Debt. Except as set forth in Schedule 3.3(b) of the
Company Disclosure Schedules, there are no (A) outstanding obligations, options,
warrants, convertible securities, exchangeable securities, securities or rights
that are linked to the value of the Common Stock or other rights, agreements or
commitments relating to the capital stock of the Company or that obligate the
Company to issue or sell or otherwise transfer shares of capital stock of the
Company or any securities convertible into or exchangeable for any shares of
capital stock of the Company or any Voting Debt of the Company, (B) outstanding
obligations of the Company to repurchase, redeem or otherwise acquire shares of
capital stock of the Company, (C) voting trusts, stockholder agreements, proxies
or other agreements or understandings in effect with respect to the voting or
transfer of shares of capital stock of the Company (but only to the Company’s
knowledge with respect to any such agreements to which neither the Company nor
any subsidiary of the Company is a party), or (D) rights of first refusal,
preemptive rights, subscription rights or any similar rights with respect to the
capital stock of the Company under the Charter or By-Laws or any Contract to
which the Company or any subsidiary of the Company is a party or by which any of
its assets are bound. No provision of the Charter or the By-Laws would, directly
or indirectly, restrict or impair the ability of the Investors or Yucaipa
Manager, as applicable, to vote, or otherwise exercise the rights of a
stockholder with respect to, the Preferred Securities, the Underlying Shares or
the REF Underlying Shares, except as expressly set forth in the Certificates of
Designations. Other than the Rights Plan, the Company does not have a
“stockholder rights plan” or “poison pill” or any similar arrangement in effect.
(c) Schedule 3.3(c) of the Company Disclosure Schedules sets forth a complete
and accurate list of all subsidiaries of the Company and all Joint Ventures,
including in each case each such entity’s name, its form of organization, its
jurisdiction of incorporation or organization and the percentage of its
outstanding capital stock or equity interests owned by the Company, a subsidiary
of the Company or a Joint Venture (as applicable). The shares of outstanding
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable. Except as set forth in Schedule 3.3(c) of the Company Disclosure
Schedules, the shares of outstanding capital stock or equity interests of the
Company’s subsidiaries are (with respect to the Company’s material subsidiaries
only) duly authorized, validly issued, fully paid and nonassessable, and (with
respect to all of the Company’s subsidiaries) are held of record and
beneficially owned by the Company or a subsidiary of the Company (as
applicable). Except as set forth in Schedule 3.3(c) of the Company Disclosure
Schedules, the shares of capital stock or equity interests of each Joint Venture
that are owned by the Company or any subsidiary of the Company are duly
authorized, validly issued, fully paid and nonassessable, and are held of record
and beneficially owned by the Company or a subsidiary of the Company (as
applicable). There is no Voting Debt of any subsidiary of the Company. Except as
set forth in Schedule 3.3(c) of the Company Disclosure Schedules, there are no
(i) outstanding obligations, options, warrants, convertible securities,
exchangeable securities, securities or rights that are linked to the value of
the Common Stock or other rights, agreements or commitments, in each case,
relating to the capital stock or equity interests of the subsidiaries of the
Company or that obligate the Company or its subsidiaries to issue or sell or
otherwise transfer shares of the capital

 

15



--------------------------------------------------------------------------------



 



stock or any securities convertible into or exchangeable for any shares of
capital stock or any Voting Debt of any subsidiary of the Company,
(ii) outstanding obligations of the subsidiaries of the Company to repurchase,
redeem or otherwise acquire shares of their respective capital stock or equity
interests, (iii) voting trusts, stockholder agreements, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
shares of capital stock of the subsidiaries of the Company (but only to the
Company’s knowledge with respect to any such agreements to which neither the
Company nor any subsidiary of the Company is a party), or (iv) rights of first
refusal, preemptive rights, subscription rights or any similar rights under any
provision of the governing documents of any subsidiary of the Company.
(d) Other than the subsidiaries of the Company, the Joint Ventures and the
subsidiaries thereof and other than as set forth in Schedule 3.3(c) of the
Company Disclosure Schedules, there are no persons in which any of the Company
or its subsidiaries owns any equity, membership, partnership, joint venture or
other similar interest with a value in excess of $1,000,000.
3.4 Real Property.
(a) As of the date hereof, the Company and its subsidiaries own in fee simple
the real property listed in Schedule 3.4(a) of the Company Disclosure Schedules
(the “Owned Real Property”). The Company or the subsidiary indicated on such
schedule has good and marketable title in fee simple, free and clear of
Encumbrances (other than those set forth on Schedule 3.4(a) of the Company
Disclosure Schedules and Permitted Encumbrances), to each Owned Real Property.
Neither the Company nor any of its subsidiaries has received notice of any
pending, and to the Company’s knowledge there is no threatened, condemnation
proceeding with respect to any of the Owned Real Property.
(b) Schedule 3.4(b) of the Company Disclosure Schedules lists all material
leases and subleases, including all amendments, assignments, supplements and, to
the Company’s knowledge, modifications thereto, under which the Company or any
of its subsidiaries uses or occupies or has the right to use or occupy any real
property and all material tenant leases and subleases as to which the Company or
any of its subsidiaries is the lessor (the “Real Property Leases”) and specifies
the remaining term of each Real Property Lease with respect to which the Company
or any of its subsidiaries is the lessee and the amounts of rent payable per
year thereunder. Each Real Property Lease is valid, binding and in full force
and effect and no termination event (other than expirations in the ordinary
course), notice of termination or non-renewal or condition or uncured default
(or event which with notice or lapse of time, or both, would constitute a
default) of a material nature on the part of the Company or the applicable
subsidiary or the other party thereunder, exists under any Real Property Lease.
The Company or the applicable subsidiary has a good and valid leasehold interest
in each parcel of real property as to which it is a tenant under a Real Property
Lease, and, to the Company’s knowledge, such leasehold estate is free and clear
of all Encumbrances other than those set forth on Schedule 3.4(b) of the Company
Disclosure Schedules and Permitted Encumbrances or those imposed by the
applicable Real Property Leases. As of the date hereof, neither the Company nor
any subsidiary of the Company has received notice of any pending, and to the
Company’s knowledge there is no threatened, condemnation

 

16



--------------------------------------------------------------------------------



 



proceedings with respect to any property leased pursuant to any of the Real
Property Leases.
(c) Neither the Company nor any subsidiary of the Company uses or occupies any
real property in the ordinary course of the business of the Company and its
subsidiaries, other than the Owned Real Property, properties that are the
subject of leases where the Company or any of its subsidiaries is the lessor,
properties that are the subject of management or similar agreements under which
the Company or any of its subsidiaries manages any portion of the businesses
located on such real property, easements and properties that are the subject of
a Real Property Lease.
3.5 Intellectual Property. Each of the Company and each of its subsidiaries
owns, or has the right to use, all software, patents, trademarks, service marks,
trade names, trade secrets and copyrights (collectively, “Intellectual
Property”) material to the conduct of its businesses as currently conducted.
Except as set forth on Schedule 3.5 of the Company Disclosure Schedules, since
January 1, 2008, no material Action has been filed or threatened in writing by
any person (i) with respect to the use of any such Intellectual Property by the
Company or any subsidiary of the Company, (ii) challenging or questioning the
validity of any such Intellectual Property owned by the Company or any
subsidiary of the Company, or (iii) to the Company’s knowledge, challenging or
questioning the validity of any such Intellectual Property that is used but not
owned by the Company or any subsidiary of the Company. To the Company’s
knowledge, the use of such Intellectual Property by the Company and its
subsidiaries does not infringe on the rights of any person, except for such
infringements as would not reasonably be expected to, individually or in the
aggregate, give rise to any liabilities on the part of the Company or any of its
subsidiaries that would reasonably be expected to have a Material Adverse
Effect.
3.6 Environmental Matters. Each of the Company and its subsidiaries has obtained
all Governmental Approvals which are required under Environmental Laws for the
operation of the business as presently conducted and is in compliance with all
terms and conditions of such Governmental Approvals, except as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. Except for any of the following matters that would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (i) the Company does not have knowledge of, and has not received
any written notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans that, with
respect to the Company, any subsidiary of the Company or any of the Real
Property, that would reasonably be expected to prevent compliance or continued
compliance with Environmental Laws, or give rise to any common-law or legal
liability, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material, and (ii) there is no Action
pending or, to the Company’s knowledge, threatened, against the Company or any
subsidiary of the Company relating to Environmental Laws. Notwithstanding any
other representation and warranty in this Article 3, the representations and
warranties contained in this Section 3.6 constitute the sole representations and
warranties of the Company relating to any Environmental Law.

 

17



--------------------------------------------------------------------------------



 



3.7 Legal Proceedings. Except as set forth in Schedule 3.7 of the Company
Disclosure Schedules, there are no Actions pending or, to the Company’s
knowledge, threatened, against the Company or any of its subsidiaries, which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect. There are no Actions pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries, which, if adversely determined,
would materially impair the Company’s ability to perform its obligations under
this Agreement or the Ancillary Agreements or challenge the validity or
enforceability of this Agreement or any Ancillary Agreement or seek to enjoin or
prohibit the consummation of the transactions contemplated hereby or thereby.
None of the Company or any of its subsidiaries is in default with respect to any
material Judgment.
3.8 Taxes.
(a) Except as disclosed in the SEC Reports or in Schedule 3.8 of the Company
Disclosure Schedules or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) the Company and each
of its subsidiaries have filed all Tax Returns required to be filed by them;
(ii) all such Tax Returns are true, correct and complete; (iii) all Taxes due
and owed by the Company and its subsidiaries (whether or not shown on any Tax
Return) have been paid; (iv) neither the Company nor any of its subsidiaries
currently is the beneficiary of any extension of time within which to file any
Tax Return; (v) no claim has ever been made by a Governmental Authority in a
jurisdiction where the Company or any of its subsidiaries does not file Tax
Returns that the Company or any such subsidiary is or may be subject to taxation
by that jurisdiction; (vi) there are no liens on any of the assets or properties
of the Company or any of its subsidiaries that arose in connection with any
failure (or alleged failure) to pay any Tax; (vii) there are no ongoing, pending
or, to the Company’s knowledge, threatened audits, assessments, or other
proceedings for or relating to any liability in respect of Taxes of the Company
or any of its subsidiaries; (viii) neither the Company nor any of its
subsidiaries has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency; and
(ix) the Company and each of its subsidiaries have timely withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party.
(b) There are no Tax sharing agreements or similar arrangements (including
indemnity arrangements) with respect to or involving the Company or any of its
subsidiaries. Since February 17, 2006, neither the Company nor any of its
subsidiaries has been a member of any affiliated group filing a consolidated
Federal income Tax Return other than a group the common parent of which is the
Company. Except pursuant to customary gross-up, tax escalation or similar
provisions in financing and commercial Contracts entered into in the ordinary
course of business, neither the Company nor any of its subsidiaries has any
actual or potential liability for the Taxes of any person (other than Taxes of
the Company and its subsidiaries) under Treasury Regulations Section 1.1502-6
(or any similar provision of foreign, state or local law), as a transferee or
successor, by Contract, or otherwise.

 

18



--------------------------------------------------------------------------------



 



3.9 Labor. Except as set forth on Schedule 3.9 of the Company Disclosure
Schedules, neither the Company nor any of its subsidiaries is party to any
Collective Bargaining Agreement. Except as set forth on Schedule 3.9 of the
Company Disclosure Schedules, no Collective Bargaining Agreement currently is
being negotiated by the Company or any of its subsidiaries. None of the Company
or any of its subsidiaries has any obligation to inform or consult with any
employees or their representatives in respect of the transactions contemplated
hereby under the terms of any Collective Bargaining Agreement or Applicable Law,
except where the failure to so inform or consult would not reasonably be
expected to have a Material Adverse Effect. There has not been (i) since
January 1, 2008, any work stoppage, slowdown, lockout, employee strike or, (ii)
since January 1, 2009, to the Company’s knowledge any labor union organizing
activity involving any of the Company and its subsidiaries and, (iii) since
January 1, 2009, to the Company’s knowledge, none of the foregoing or any
material labor dispute or Action has been threatened in writing. The Company and
its subsidiaries are operating their respective businesses in compliance with
all Labor Laws, except as would not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 3.9 of the Company Disclosure
Schedules, as of the date hereof, to the Company’s knowledge, there are no
ongoing union certification drives or pending proceedings for certifying a union
with respect to employees of any of the Company or any of its subsidiaries. None
of the Company or its subsidiaries is in material breach or material default
under any Collective Bargaining Agreement.
3.10 Employee Benefit Plans.
(a) Each member of the ERISA Group is in compliance with its obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and is in compliance with the presently applicable provisions of ERISA and the
Code with respect to each Plan, except in each case for noncompliances which
could not reasonably be expected to have a Material Adverse Effect. No member of
the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. None of the assets of the Company or its subsidiaries
constitutes “plan assets” within the meaning of ERISA, the Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the Ancillary Agreements do not and will not
constitute “prohibited transactions” under ERISA or the Code.
(b) No withdrawal liability in an aggregate amount in excess of $5,000,000 has
been incurred under Title IV of ERISA by any member of the ERISA Group with
respect to any “multiemployer plan” (as defined in Section 3(37) or 4001(a)(3)
of ERISA) which is or has been contributed to by such person at any time during
the six-year period ending on the date of this Agreement or as to which any
member of the ERISA Group has any liability (the “Multiemployer Plans”), and no
such liability would be incurred if any member of the ERISA Group were to
withdraw from any Multiemployer Plan in a complete or partial withdrawal. No
member of the ERISA

 

19



--------------------------------------------------------------------------------



 



Group has agreed with any person to be responsible for any liability under Title
IV of ERISA with respect to any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA.
3.11 Compliance with Laws.
(a) Except as disclosed in the SEC Reports or in Schedule 3.11 of the Company
Disclosure Schedules, the Company and each of its subsidiaries and the conduct
and operation of their respective businesses are and have been, since January 1,
2008, (A) in compliance with (1) each Applicable Law that affects or relates to
this Agreement or the Ancillary Documents and (2) each Applicable Law that is
applicable to the Company or its subsidiaries or their respective businesses,
including any laws relating to employment practices, except as would not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect; and (B) in compliance in all material respects with all
applicable Gaming Laws.
(b) Neither the Company nor any of its subsidiaries has received any written
notice or other written communication from any Governmental Entity or any other
person regarding (1) any actual, alleged, possible or potential violation of or
failure to comply with any material term or requirement of any Governmental
Authorization, or (2) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of or modification to any
Governmental Authorization, other than such as would not, individually or in the
aggregate, have a Material Adverse Effect.
3.12 SEC Reports and Company Financial Statements.
(a) Since February 17, 2006, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Exchange Act (all the foregoing
filed prior to the date hereof and all exhibits included or incorporated by
reference therein and financial statements and schedules thereto and documents
included or incorporated by reference therein being sometimes hereinafter
collectively referred to as the “SEC Reports”). Since January 1, 2008 all of the
SEC Reports have been timely filed with the SEC pursuant to the reporting
requirements of the Exchange Act. As of their respective filing dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act applicable to the SEC Reports (as amended or supplemented), and none of the
SEC Reports, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except as set
forth on Schedule 3.12 of the Company Disclosure Schedules, no subsidiary of the
Company is required to be, a registrant with the SEC.
(b) As of their respective dates, except as set forth therein or in the notes
thereto, the financial statements contained in the SEC Reports and the related
notes (the “Financial Statements”) complied as to form in all material respects
with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. The Financial Statements (i) were
prepared in accordance with

 

20



--------------------------------------------------------------------------------



 



GAAP, consistently applied during the periods involved (except (x) as may be
otherwise indicated in the notes thereto or (y) in the case of unaudited interim
statements, to the extent that they may not include footnotes or may be
condensed or summary statements), (ii) fairly present in all material respects
the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments) and (iii) are in all
material respects in accordance with the books of account and records of the
Company and its consolidated subsidiaries (except as may be otherwise noted
therein).
(c) Except as disclosed in the SEC Reports or in Schedule 3.12 of the Company
Disclosure Schedules, neither the Company nor any of its subsidiaries has any
material liability (whether known or unknown, whether absolute or contingent,
whether liquidated or unliquidated, whether due or to become due), except for
the following: (i) liabilities reflected in or reserved for in the Recent
Balance Sheet, (ii) liabilities that have arisen since the date of the Recent
Balance Sheet in the ordinary course of the businesses of the Company and its
subsidiaries consistent with past practice, (iii) liabilities that (A) would not
be required under GAAP to be reflected in an audited consolidated balance sheet
of the Company and its consolidated subsidiaries and (B) are not in the
aggregate material and (iv) liabilities incurred in connection with this
Agreement and the Ancillary Agreements and the performance by the Company of its
obligations thereunder.
(d) Neither the Company nor any of its subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract or arrangement (including any Contract
relating to any transaction or relationship between or among the Company and any
of its subsidiaries, on the one hand, and any unconsolidated affiliate of the
Company or any of its subsidiaries, including any structured finance, special
purpose or limited purpose entity or person, on the other hand, or any
“off-balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K of
the SEC)), where the result, purpose or effect of such Contract is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Company or any of its subsidiaries in the Company’s or such subsidiary’s
audited financial statements or other SEC Reports.
(e) The audit committee of the Board of Directors has established
“whistleblower” procedures that meet the requirements of Rule 10A-3 promulgated
under the Exchange Act.
(f) The Company and its subsidiaries have implemented and maintain disclosure
controls and procedures (as defined in Rule 13a-15(f) promulgated under the
Exchange Act) that comply in all material respects with the requirements of the
Exchange Act and the rules and regulations thereunder and have been designed by,
or under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP. The Company and its subsidiaries maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific

 

21



--------------------------------------------------------------------------------



 



authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has disclosed, based on its most recent evaluation prior to the date of
this Agreement, to the Company’s outside auditors and the audit committee of the
Board of Directors (A) any significant deficiencies and material weaknesses in
the design or operation of “internal control over financial reporting” (as
defined in Rule 13a-15(f) promulgated under the Exchange Act) that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information, and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.
(g) To the Company’s knowledge, there is no reason that its outside auditors and
its chief executive officer and chief financial officer will not be able to give
the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of SOX, without qualification, when
next due.
(h) Except as set forth on Schedule 3.12 of the Company Disclosure Schedules or
as disclosed in the SEC Reports and except as contemplated by the Real Estate
Fund Formation Agreement, none of the executive officers, directors or related
persons (as defined in Regulation S-K Item 404) of the Company is presently a
party to any transaction with the Company or any of its subsidiaries that would
be required to be reported on Form 10-K by Item 13 thereof pursuant to
Regulation S-K Item 404.
(i) Set forth on Schedule 3.12 of the Company Disclosure Schedules is a true and
correct list of all Material Indebtedness of the Company and its subsidiaries
incurred since June 30, 2009. Except as set forth on Schedule 3.12 of the
Company Disclosure Schedules or as disclosed in the SEC Reports, neither the
Company nor any of its subsidiaries is, after giving effect to this Agreement,
(A) in default in the payment of any Material Indebtedness or (B) in breach or
default under any Material Contract evidencing or relating to Indebtedness in
any manner that would permit (or that with notice, lapse of time, or both, would
permit) any party to any such Material Contract to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled date of payment or to cause the Company or any of its subsidiaries a
reduction or loss in a material respect of rights or benefits under, or an
increase in a material respect of any obligation under, any such Material
Contract.
3.13 Material Contracts.
(a) The SEC Reports as supplemented by Schedule 3.13(a) of the Company
Disclosure Schedules, contain a complete and accurate list of all Material
Contracts to which the Company and its subsidiaries are parties.
(b) (i) Each Material Contract, assuming such Material Contract is a legal,
valid and binding obligation of and enforceable against the other parties
thereto in accordance with its terms, constitutes a valid and binding obligation
of

 

22



--------------------------------------------------------------------------------



 



the Company or the subsidiary of the Company party thereto and is enforceable
against the Company or such subsidiary, except as limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity), and (ii) each Material Contract, to the Company’s
knowledge, is a valid, binding and enforceable obligation of the other parties
thereto, except as limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights in general
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
(c) Except as set forth on Schedule 3.13(c) of the Company Disclosure Schedules,
none of the Company or its subsidiaries and, to the Company’s knowledge, no
other party to a Material Contract is in breach or default in any material
respect thereunder.
3.14 Absence of Certain Changes.
3.14.1 Since December 31, 2008 through the date hereof, there has not occurred
any change, event or circumstance that has had or would be reasonably expected
to have a Material Adverse Effect.
3.14.2 Except as expressly contemplated by this Agreement or the Ancillary
Agreements, since December 31, 2008 through the date hereof, the Company and its
subsidiaries have conducted their business in the ordinary course generally
consistent with past practice in all material respects, and except as expressly
contemplated by this Agreement or the Ancillary Agreements, since December 31,
2008 through the date hereof, none of the Company or any of its subsidiaries
has:
(a) except as set forth on Schedule 3.14.2(a) of the Company Disclosure
Schedules, amended its Charter, By-Laws or similar organizational documents;
(b) adopted a plan or agreement of liquidation, dissolution, restructuring,
merger, consolidation, recapitalization or other reorganization;
(c) (i) issued, sold, transferred or otherwise disposed of any shares of its
capital stock, Voting Debt or other voting securities or any securities
convertible into or exchangeable for any of the foregoing, (ii) granted or
issued any options, warrants, securities or rights that are linked to the value
of the Common Stock, or other rights to purchase or obtain any shares of its
capital stock or any of the foregoing or any “phantom” stock, “phantom” stock
rights, stock appreciation rights or stock-based performance units, (iii) split,
combined, subdivided or reclassified any shares of its capital stock,
(iv) declared, set aside or paid any dividend or other distribution with respect
to any shares of its capital stock, or (v) redeemed, purchased or otherwise
acquired any shares of its capital stock or any rights, warrants or options to
acquire any such shares or effected any reduction in capital, except (with
respect to clauses (i) through (v) above): (A) for issuances of securities of
the Company’s subsidiaries and the Joint Ventures and their subsidiaries to the
Company or a wholly owned subsidiary of the

 

23



--------------------------------------------------------------------------------



 



Company, (B) for dividends or other distributions by any subsidiary of the
Company or any Joint Venture or subsidiary thereof to the Company or a wholly
owned subsidiary of the Company; (C) in connection with grants made pursuant to,
and in accordance with all of the terms and provisions of, the Plans and Benefit
Arrangements in the ordinary course of business; (D) (solely with respect to
clause (i)) Permitted Encumbrances; and (E) as otherwise set forth on
Schedule 3.14.2(c) of the Company Disclosure Schedules;
(d) except as set forth on Schedule 3.14.2(d) of the Company Disclosure
Schedules, entered into or consummated any transaction involving the acquisition
(including, by merger, consolidation or acquisition of the business, stock or
all or substantially all of the assets or other business combination) of any
other person for consideration in excess of $5,000,000;
(e) except as set forth on Schedule 3.14.2(e) of the Company Disclosure
Schedules, settled any Action involving a payment by the Company or any of its
subsidiaries in excess of $1,000,000;
(f) changed any of its material accounting policies or practices, except as a
result of a change in GAAP or the rules and regulations of the SEC;
(g) (i) made, changed or revoked any material election in respect of Taxes,
(ii) adopted or changed any material accounting method in respect of Taxes, or
(iii) entered into any Tax allocation agreement, Tax-sharing agreement, Tax
indemnity agreement or closing agreement;
(h) except as set forth on Schedule 3.14.2(h) of the Company Disclosure
Schedules, agreed or committed by Contract or otherwise to do any of the
foregoing.
3.15 Insurance. Each of the Company and its material subsidiaries maintains,
with reputable insurers or through self-insurance, insurance in such amounts,
including deductible arrangements, and of such a character as is customary for
companies engaged in the same or similar business. All policies of title, fire,
liability, casualty, business interruption, workers’ compensation and other
forms of insurance including directors and officers insurance held by the
Company and its subsidiaries as of the date hereof, are in full force and effect
in accordance with their terms. Neither the Company nor any of its subsidiaries
is in default under any provisions of any such policy of insurance and neither
the Company nor any of its subsidiaries has received notice of cancellation of
any such insurance, except as has not had and would not reasonably be expected
to have a Material Adverse Effect.
3.16 Private Placement.
(a) Assuming that the representations of the Investors set forth in Section 4.3
are true and correct, the offer, sale, and issuance of the Investor Securities
and the issuance of the Underlying Shares upon exercise of the Warrants, in each
case in conformity with the terms of this Agreement, are exempt from the
registration requirements of Section 5 of the Securities Act.

 

24



--------------------------------------------------------------------------------



 



(b) Assuming that the representations set forth in Section 4.3 are true and
correct with respect to Yucaipa Manager as though made by Yucaipa Manager with
respect to the REF Warrants, the offer, sale and issuance of the REF Warrants
and the issuance of the REF Underlying Shares upon exercise of the REF Warrants,
in each case in conformity with the terms of the Real Estate Fund Formation
Agreement, are exempt from the registration requirements of Section 5 of the
Securities Act.
3.17 Form S-3 Eligibility. The Company meets the eligibility requirements of
General Instruction I to Form S-3 promulgated under the Securities Act.
3.18 Brokers. Except as disclosed on Schedule 3.18 of the Company Disclosure
Schedules, the Company and its subsidiaries have incurred no obligation or
liability, contingent or otherwise, in connection with this Agreement that would
result in the obligation of the Investors to pay any finder’s fees, brokerage or
agent’s commissions or other like payments in connection with the negotiations
leading to this Agreement or the consummation of the transactions contemplated
hereby.
3.19 Listing and Maintenance Requirements. The Company has not since
February 17, 2006 received notice (written or oral) from Nasdaq to the effect
that the Company is not in compliance with the listing or maintenance
requirements of Nasdaq. The Company is, and has since such date been, in
compliance in all material respects with all such listing and maintenance
requirements. The Company has not applied for and been denied the right to list
any of its securities on any stock exchange or automated quotation system.
3.20 Registration Rights. Except as set forth in the SEC Reports and pursuant to
the Registration Rights Agreement, the Company has not granted or agreed to
grant, and is not under any obligation to provide, any rights (including
“piggy-back” registration rights) to register under the Securities Act any of
its presently outstanding securities or any of its securities that may be issued
subsequently.
3.21 No Restriction on the Ability to Pay Cash Dividends. Except as disclosed in
Schedule 3.21 of the Company Disclosure Schedules, neither the Company nor the
Operating Company is a party to any Contract, and is not subject to any
provisions in its Charter or By-Laws or other governing documents or resolutions
of the Board of Directors or other governing body, that restricts, limits,
prohibits or prevents the payment of cash dividends with respect to any of its
equity securities.
3.22 Joint Ventures. Except as set forth in Schedule 3.22 of the Company
Disclosure Schedules:
(a) Neither the Company nor any subsidiary of the Company (i) has any funding or
capital contribution obligations with respect to any Joint Venture (excluding
any obligations to indemnify a Joint Venture or another party to a Joint Venture
for a breach of the operating agreement (or equivalent governing document) of
such Joint Venture), or (ii) is actually or contingently liable in respect of
any Indebtedness or any other obligations of any Joint Venture.

 

25



--------------------------------------------------------------------------------



 



(b) Neither the Company nor any subsidiary of the Company has scheduled funding
obligations or capital contribution obligations in excess of $5,000,000 with
respect to any Joint Venture.
(c) Schedule 3.22 of the Company Disclosure Schedules includes a complete and
accurate list of all Guarantees and other guarantees, e.g., equity maintenance
agreements, performance guarantees and completion guarantees, provided by the
Company or any subsidiary of the Company in respect of any Indebtedness or other
obligations of any Joint Venture (the “JV Guarantees”). True and correct copies
of all JV Guarantees have been provided to the Investors, and no JV Guarantee
has been modified, supplemented or altered in any respect from the form provided
to the Investors.
(d) The execution, delivery and performance by the Company of this Agreement and
the Ancillary Agreements do not, and the consummation of the transactions
contemplated hereby and thereby and compliance with the provisions hereof and
thereof will not: (1) result in a “change of control” (or similar event) under,
or conflict with, or result in any default under, or give rise to an increase
in, or right of termination, cancellation, acceleration or mandatory prepayment
of, any obligation or to the loss of a benefit under, or result in the
suspension, revocation, impairment, forfeiture or amendment of any term or
provision of or the creation of any Encumbrance upon any of the properties or
assets of the Company, any of its subsidiaries or any Joint Venture under, or
require any consent or waiver under, any JV Guarantee or other Contract of the
Company or any of its subsidiaries relating to a Joint Venture, except to the
extent that it does not cause an acceleration of the obligations under such JV
Guarantee or other Contract or result in the Company or any of its subsidiaries
becoming liable thereunder; (2) alter in any respect any funding or other
payment obligations of the Company or any of its subsidiaries with respect to
any of the Joint Ventures, or (3) result in any beneficiary of any JV Guarantee
or any holder or obligee of any Indebtedness or other obligations of any Joint
Venture having any recourse or other right of action with respect thereto
against the Company or any of its subsidiaries or any of their respective
assets.
ARTICLE 4
Representations and Warranties of the Investors
Each Investor, severally but not jointly, hereby represents and warrants to the
Company, as of the date of this Agreement, as follows:
4.1 Entity Status. Such Investor is duly incorporated or otherwise organized,
validly existing and in good standing under the Applicable Laws of its governing
jurisdiction and has all requisite corporate or other power and authority to
carry on its business as it is now being conducted, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power, authority or qualification.
4.2 Authorization; Noncontravention.
(a) Authorization. Such Investor has all necessary entity power and authority to
execute and deliver this Agreement and the Ancillary Agreements

 

26



--------------------------------------------------------------------------------



 



to which it is a party, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
it is a party and the consummation by such Investor of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary entity action, and no other entity proceedings on the part of such
Investor or vote of holders of any class or series of capital stock or equity
interests of such Investor is necessary to authorize this Agreement and the
Ancillary Agreements to which such Investor is a party or to consummate the
transactions contemplated hereby or thereby. This Agreement and the Ancillary
Agreements to which such Investor is a party have been duly executed and
delivered by such Investor and (assuming due authorization, execution and
delivery by the Company) each constitutes a valid and binding obligation of such
Investor, enforceable against such Investor in accordance with its respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(b) No Conflict. Such Investor is not in violation or default of any provision
of its organizational documents. The execution, delivery and performance by such
Investor of this Agreement and the Ancillary Agreements to which it is a party
do not, and the consummation of the transactions contemplated hereby and thereby
and compliance with the provisions of this Agreement and the Ancillary
Agreements to which it is a party will not, conflict with, or result in any
default under, any provision of (i) the organizational documents of such
Investor, (ii) any material Contract to which such Investors is a party or by
which any of such Investor’s assets are bound, or (iii) any Applicable Law,
Governmental Authorization or Judgment, in each case applicable to such
Investor, other than, in the case of clauses (ii) and (iii), any such conflicts
or defaults that would not reasonably be expected to materially impair or delay
the ability of such Investor to perform its obligations under this Agreement or
the Ancillary Agreements to which it is a party or carry out the transactions
contemplated hereby or thereby in accordance with the terms hereof or thereof.
No Governmental Authorization, order or authorization of, or registration,
qualification, declaration or filing with, or notice to, any Governmental Entity
is required to be obtained or made by or with respect to such Investor in
connection with the execution, delivery and performance of this Agreement or any
of the Ancillary Agreements to which such Investor is a party or the other
transactions contemplated by this Agreement or the Ancillary Agreements, except
for such Governmental Authorizations, orders, authorizations, registrations,
declarations, filings and notices, the failure of which to be obtained or made
would not materially impair such Investor’s ability to perform its obligations
under this Agreement or the Ancillary Agreements or consummate the transactions
contemplated hereby or thereby.
4.3 Securities Act; Purchase for Investment Purposes. Such Investor (i) is
acquiring the Investor Securities solely for investment with no present
intention to distribute them in violation of the Securities Act and the rules
and regulations thereunder or any applicable U.S. state securities laws,
(ii) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of making an informed investment decision to purchase the Investor Securities,
and (iii) is an “institutional accredited investor” (as that term is

 

27



--------------------------------------------------------------------------------



 



defined by Rule 501 promulgated under the Securities Act). Such Investor
understands that the purchase of the Investor Securities involves substantial
risk. Such Investor did not learn of the opportunity to purchase the Investor
Securities by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which the Investor was
invited by any of the foregoing means of communications. Such Investor
understands that the Investor Securities will be characterized as “restricted
securities” under the United States federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. Such Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the shares or the fairness or suitability of
the Investor Securities. Such Investor understands that until such time as the
resale thereof has been registered under the Securities Act, certificates
evidencing the Investor Securities shall bear the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF IN ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER
THE SECURITIES ACT.
4.4 Brokers. Such Investor has incurred no obligation or liability, contingent
or otherwise, in connection with this Agreement that would result in the
obligation of the Company or any of its Affiliates to pay any finder’s fees,
brokerage or agent’s commissions or other like payments in connection with the
negotiations leading to this Agreement or the consummation of the transactions
contemplated hereby.
4.5 Available Funds. Such Investor has sufficient funds in its possession to
permit it to pay its portion of the Investment Amount.
ARTICLE 5
Covenants
5.1 Further Assurances. The Company, on the one hand, and the Investors, on the
other hand, shall use their commercially reasonable efforts to do and perform,
or cause to be done and performed, all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments or
documents as the other may reasonably request in order to carry out the intent
and purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

28



--------------------------------------------------------------------------------



 



5.2 Fees and Expenses; Commitment Fee.
(a) Upon an Investor’s request from time to time (including on the date hereof
as contemplated by Section 2.2.1(d)), the Company shall promptly pay or
reimburse, or cause to be paid or reimbursed, all reasonable out-of-pocket costs
and expenses incurred by such Investor or on such Investor’s behalf in
connection with this Agreement and the Ancillary Agreements (including
reasonable fees and expenses of accountants and legal counsel of the Investors);
provided, that the aggregate amount paid or reimbursed by the Company in respect
of such costs and expenses incurred by the Investors or on the Investors’ behalf
shall in no event exceed $600,000 in the aggregate for the Investors.
(b) In connection with the purchase of the Investor Securities hereunder, on the
date hereof, the Company shall pay to Yucaipa American Funds, LLC, an Affiliate
of the Investors, a commitment fee of $2,437,500.
5.3 Stockholder Approvals. The Company shall use its commercially reasonable
efforts to present and recommend to the stockholders of the Company at a special
meeting of the stockholders of the Company (to be held in accordance with the
corporate laws of Delaware, the Charter and the By-Laws), duly noticed and
called for not later than January 15, 2010, a proposal to approve the terms of
the Warrants and the REF Warrants, the full exercise of the Warrants and the REF
Warrants and the issuance of the Underlying Shares and REF Underlying Shares as
Common Stock in connection therewith. If such approval is not obtained at a
meeting of stockholders of the Company on or prior to January 15, 2010, the
Company shall not thereafter have any obligation to continue to try to obtain
such approval.
5.4 Rights Plan. Except with the express prior written consent of YAAF II, on
behalf of the Investors (which consent may be withheld in YAAF II’s sole
discretion as to clause (a) below, but shall not be unreasonably withheld as to
clause (b) below), the Company shall not, and shall cause its subsidiaries not
to, enter into any modification, amendment, supplement or other alteration of
the Rights Plan, or adopt any successor “stockholder rights plan,” “poison
pill,” or other comparable plan or arrangement, that (a) would result in the
Investors, Yucaipa Manager or any of them or their respective Affiliates
becoming an “acquiring person” as defined in the Rights Plan or having a similar
effect under the Rights Plan as it may be amended or under any comparable plan
or arrangement that may be adopted in the future, or (b) would limit the
Investors’ or any of their respective Affiliates’ ability to acquire, hold or
dispose of any securities of the Company in a manner that is more restrictive or
limiting in any respect than would be the case under the Rights Plan, as
modified by the Rights Plan Amendment and otherwise as in effect on the date
hereof, it being understood that the following shall not in any event require
the consent of YAAF II on behalf of the Investors: (i) an extension of the
expiration date of the Rights Plan, as modified by the Rights Plan Amendment and
otherwise as in effect on the date hereof, and (ii) any modification, amendment,
supplement or other alteration of the Rights Plan (as modified by the Rights
Plan Amendment and otherwise as in effect on the date hereof) or any adoption of
any successor “stockholder rights plan,” “poison pill,” or any other comparable
plan or arrangement that provides that such modifications, changes or other
alterations to the Rights Plan (as modified by the Rights Plan Amendment and
otherwise as in effect on the

 

29



--------------------------------------------------------------------------------



 



date hereof) are not applicable to the Investors or any of their respective
Affiliates. Upon written request by a Yucaipa Holder (as such term is defined in
the Rights Plan) from time to time, the Company shall promptly furnish such
Yucaipa Holder with the number of issued and outstanding shares of Common Stock
as of a recent date for purposes of determining Beneficial Ownership (as such
term is defined in the Rights Plan) by such Yucaipa Holder.
5.5 Gaming and Liquor Licenses. The Company shall, and shall cause its officers
and employees to, cooperate in good faith (such cooperation to be provided at
the Company’s sole cost and expense) in connection with any efforts by the
Investors or their Affiliates to obtain any Governmental Authorization under
Gaming Laws or laws regulating the sale of alcoholic beverages, including by
providing copies of documents in the possession of the Company or its
Affiliates, attending meetings and proceedings, and consulting and cooperating
with the Investors and their Affiliates in connection with the preparation of
any written submissions to and/or proceedings before Gaming Authorities. The
Investors shall pay their own costs and expenses in connection with any such
Governmental Authorizations.
5.6 Certain Approval Rights.
(a) For so long as the Investors collectively own, or have the right to purchase
through exercise of the Warrants (whether or not any or all of such Warrants are
exercisable), an aggregate of at least 6,250,000 shares of Common Stock (subject
to adjustment in accordance with Section 7.14), the Company shall not, directly
or indirectly, take any of the following actions, including the entry into any
contract, agreement, arrangement or transaction (or series of related contracts,
agreements, arrangements or transactions) with respect to any of the following
actions, without the prior written approval of each Investor (which approval may
be withheld in the Investors’ sole discretion as to clauses (i), (iii) and
(iv) below but shall not be unreasonably withheld as to clause (ii) below):
(i) sell or transfer all or substantially all of the assets of the Company and
its subsidiaries, taken as a whole, to any Third Party;
(ii) any transaction involving the acquisition (including by merger,
consolidation, other business combination, or acquisition of all or
substantially all of the capital stock or assets of any Third Party) of any
Third Party by the Company or any of its subsidiaries where the equity
investment by the Company and its subsidiaries is $100,000,000 or greater;
(iii) any transaction involving the acquisition (including by merger,
consolidation, other business combination, or acquisition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, other than an acquisition that is an acquisition of substantially all of
the assets of the Company and its subsidiaries, taken as a whole, as the result
of the disposition by the Company or its subsidiaries of real estate assets
where the Company and its subsidiaries, taken as a whole, will continue to
engage in the business of managing hotel properties and other real property
assets) of the Company by any Third Party; or

 

30



--------------------------------------------------------------------------------



 



(iv) any change in the size of the Board of Directors to a number below 7 or
above 9; provided, that if an Investor Nominee shall fail to be elected to the
Board of Directors and the Board of Directors shall increase the size thereof by
a single director (not to exceed 11 total directors) and shall fill the vacancy
created thereby with the Investor Nominee, then the Investors shall not have an
approval right pursuant to this Section 5.6(a)(iv) over such increase.
Notwithstanding the foregoing, the prior written approval of the Investors shall
not be required prior to the Company taking any action described in the
foregoing Sections 5.6(a)(i) or 5.6(a)(iii) (a “Designated Transaction”) if
(A) such Designated Transaction has been approved by the Board of Directors by a
vote of at least 75% of the directors of the Company (excluding any director who
has recused himself or herself from voting on such Designated Transaction) and
(B) the Investors or any of their Affiliates have (directly or indirectly,
individually or in concert with another person or as part of a “group” (as
defined in Section 13 of the Exchange Act)) taken an action described in
Section 5.13(a) within the six-month period prior to the applicable date of
determination (an “Investor Proposal”).
(b) Prior to the Board of Directors considering a Designated Transaction, the
Company shall give the Investors written notice thereof (including the intended
time for the Board of Directors’ consideration thereof) concurrently with notice
of the same to members of the Board of Directors and shall provide the Investors
with all written materials provided to the directors regarding the same (except
to the extent that providing such materials would reasonably likely adversely
affect the attorney-client privilege between the Company and its counsel or is
expressly prohibited by the investment bankers or other advisers providing such
materials) subject to customary confidentiality restrictions concurrently when
providing such materials to the members of the Board of Directors. In the event
that the Board of Directors approves any Designated Transaction as to which the
Investors or their Affiliates have made an Investor Proposal by a vote of less
than 75% of the directors of the Company (excluding any director who has been
recused from the consideration of such Designated Transaction), the Company
shall furnish written notice of such approval to the Investors (the “Designated
Transaction Notice”). Each Investor shall then notify the Company in writing
whether it approves or rejects the Designated Transaction that is the subject of
such Designated Transaction Notice as soon as reasonably practicable, and in no
event later than the earlier of (A) 24 hours after receipt of such Designated
Transaction Notice, and (B) the next opening of trading in the Company’s Common
Stock on the first Business Day following receipt of such Designated Transaction
Notice that is not less than 12 hours after receipt of such Designated
Transaction Notice.
5.7 Board Representation.
(a) The Company represents and warrants to the Investors that:
(i) Each of the directors of the Company identified in the secretary’s
certificate delivered do the Investors pursuant to Section 2.2.1(c)(i) (or in
the applicable annex thereto) has resigned from the Board of Directors effective
as of the date hereof (the “Resignations”), by means of delivering written
notice of his or her resignation to the Board of Directors in accordance with
Section 2.2 of the By-Laws. A

 

31



--------------------------------------------------------------------------------



 



true and correct copy of each Resignation notice has been provided to the
Investors as an annex to such secretary’s certificate. Each Resignation has been
accepted by the Board of Directors on behalf of the Company and is in full force
and effect.
(ii) The Appointment Resolutions in the form annexed to the secretary’s
certificate delivered to the Investors pursuant to Section 2.2.1(c)(i) are in
full force and effect as of the date hereof and have not been amended,
supplemented, revoked or superseded, and there are no other resolutions of the
Board of Directors concerning the subject matter thereof.
(b) (i) The parties acknowledge and agree that it is their intent that the
Investors shall have the right to appoint one person to the Board of Directors
(the “Investor Nominee”) for so long as the Investors collectively own, or have
the right to purchase through exercise of the Warrants (whether or not any or
all of such Warrants are exercisable and assuming a cash exercise of such
Warrants), an aggregate of at least 875,000 shares of Common Stock (subject to
adjustment in accordance with Section 7.14) (the “Common Stock Board
Condition”). The parties further acknowledge and agree that the initial Investor
Nominee was elected to the Board of Directors pursuant to the Appointment
Resolutions and that such person shall continue to be the Investor Nominee
unless and until such person is replaced pursuant to Section 5.7(b)(ii)(2).
(ii) At any time that the Common Stock Board Condition is satisfied:

  (1)   The Company shall use its reasonable best efforts to cause the Board of
Directors (or the appropriate committee thereof) to nominate and recommend to
the stockholders of the Company the election of the Investor Nominee at any
meeting of the stockholders of the Company (or in any resolution by written
consent in lieu thereof) at which the Investor Nominee is being considered for
election to the Board of Directors, and use its reasonable best efforts to
ensure that the Investor Nominee is elected to the Board of Directors at each
such meeting (or in each such resolution by written consent in lieu thereof);

  (2)   YAAF II, on behalf of the Investors, by delivery of written notice to
the Company at any time or from time to time, shall have the right, in its sole
and absolute discretion, to direct that an Investor Nominee then serving as a
director of the Company (or as an observer of the Board of Directors) be removed
from the Board of Directors (or as an observer thereof), and/or that any
Investor Nominee be replaced with a replacement Investor Nominee named in such
notice; provided, that, any such replacement Investor Nominee shall be
reasonably satisfactory in accordance with the applicable selection criteria for
directors of the Company from time to time set forth in the Company’s “Corporate
Governance Guidelines”. For the avoidance of doubt, the Investor Nominee need
not be “independent” of the Company for purposes of the Rules or any Company
policies or guidelines. In the event that

 

32



--------------------------------------------------------------------------------



 



      YAAF II, on behalf of the Investors, notifies the Company in writing that
it desires to remove and/or replace an Investor Nominee in accordance with this
Section 5.7(b)(ii)(2), then the Company shall use its reasonable best efforts to
cause the Board of Directors and stockholders of the Company, as applicable, to
comply with such request as promptly as practicable, and such replacement
Investor Nominee shall continue to be the “Investor Nominee” hereunder unless
and until such person is replaced by YAAF II, on behalf of the Investors,
pursuant to this Section 5.7(b)(ii)(2);

  (3)   In the event that an Investor Nominee is not elected to the Board of
Directors at any meeting of stockholders at which directors are elected, if the
Company notifies the Investors that there is an available seat on the Board of
Directors (due to increasing the size of the Board of Directors, filling a
vacancy or otherwise), YAAF II, on behalf of the Investors, by delivery of
written notice to the Company, shall promptly select a replacement Investor
Nominee. Such replacement Investor Nominee shall be reasonably satisfactory in
accordance with the applicable selection criteria for directors of the Company
from time to time set forth in the Company’s “Corporate Governance Guidelines”.
For the avoidance of doubt, the Investor Nominee need not be “independent” of
the Company for purposes of the Rules or any Company policies or guidelines. In
such event, the Company shall use its reasonable best efforts to cause the Board
of Directors to comply with such request as promptly as practicable, and such
replacement Investor Nominee shall continue to be the “Investor Nominee”
hereunder unless and until such person is replaced by YAAF II, on behalf of the
Investors, pursuant to this Section 5.7(b)(ii)(2); and

  (4)   Unless and until the Investor Nominee is elected to the Board of
Directors (and during any period of time that the Investor Nominee is not
serving as a director of the Board of Directors), the Company shall invite the
Investor Nominee, and the Investor Nominee shall have the right, to attend all
meetings of its Board of Directors in a nonvoting observer capacity and, in this
respect, shall give such Investor Nominee copies of all notices, minutes,
consents and other material that it provides to its directors; provided that the
Company reserves the right to withhold any information and to exclude such
Investor Nominee from any meeting or portion thereof if a conflict of interest
exists, if the Board of Directors plans to discuss a matter involving the
Company or its subsidiaries, on the one hand, and an Affiliate of one of the
Investors, on the other hand, or if access to such information or attendance at
such meeting would reasonably likely adversely affect the attorney-client
privilege between the Company

 

33



--------------------------------------------------------------------------------



 



      and its counsel or result in the disclosure of trade secrets. The Investor
Nominee shall agree to customary confidentiality restrictions.

5.8 Publicity. The Company and the Investors shall communicate with each other
and cooperate with each other prior to any public disclosure of the purchase and
sale of the Investor Securities. The Company, on the one hand, and the
Investors, on the other hand, agree that no public release or announcement
concerning the purchase and sale of the Investor Securities shall be issued by
or as a result of the actions of any of them without the prior consent of the
other, which consent shall not be unreasonably withheld or delayed, except as
such release or announcement may be required by Applicable Law or the rules and
regulations of Nasdaq, in which case the party required to make the release or
announcement shall use its reasonable best efforts to consult with the other
parties hereto about, and allow the other parties hereto to reasonably comment
on, such release or announcement in advance of such issuance.
5.9 Hedging. On and after April 15, 2011, the Investors shall be permitted to
enter into any short sale, swap, hedge, forward contract, credit default swap,
or any other agreement, transaction or series of transactions that hedges or
transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of any Investor Securities, whether any such
transaction, swap or series of transactions is to be settled by delivery of
securities, in cash or otherwise (each, a “Hedging Transaction”), and prior to
such date, the Investors and their Affiliates shall not enter into any Hedging
Transaction or any other transaction which reasonably could be expected to lead
to or result in a sale or disposition of any Investor Securities or Common Stock
even if such shares would be disposed of by someone other than an Investor or
its Affiliate. The Company acknowledges that from and after April 15, 2011,
subject to compliance with applicable securities laws and the Company’s insider
trading policies as in effect from time to time (it being agreed by the Company
that it will not revise its insider trading policies to prevent or limit in a
material respect Hedging Transactions beyond any limitations in place on the
date hereof), there shall be no restriction under this Agreement on the
Investors’ ability to enter into any Hedging Transaction or otherwise hedge any
securities of the Company or take any of the other actions described in the
previous sentence.
5.10 Investor Right of First Refusal.
(a) Until the first anniversary of the date hereof, each Investor shall have the
right to purchase its Pro Rata Amount of any New Securities that the Company
may, from time to time, propose to sell and issue. In the event that the Company
proposes to issue any New Securities prior to such first anniversary of the date
hereof, it shall give the Investors written notice at least 10 Business Days
before such issuance, describing in reasonable detail the type of New
Securities, the price and number of shares (or principal amount) to be issued,
and the general terms upon which the Company proposes to issue such New
Securities. Each such notice shall constitute an irrevocable offer by the
Company to each Investor to purchase up to the amount of New Securities equal to
its Pro Rata Amount of

 

34



--------------------------------------------------------------------------------



 



such New Securities (subject to increase as set forth in the immediately
following sentence) upon the terms reflected in such notice. Each Investor shall
have 10 Business Days from the date of receipt of such notice to agree to
purchase up to the amount of New Securities equal to its Pro Rata Amount of such
New Securities (and any New Securities offered to another Investor if such other
Investor does not elect to purchase its full Pro Rata Amount of New Securities)
by giving written notice to the Company of its intention to purchase such New
Securities at the closing of the sale of New Securities and the number of such
New Securities that it intends to purchase; provided, that, with respect to an
underwritten public offering by the Company of its New Securities in which
(i) the Company has provided each Investor written notice thereof pursuant to
this Section 5.10(a), (ii) the Company has concurrently provided to the
Investors all material information relating to such offering that has been
provided to potential investors in the New Securities, and (iii) the Company has
kept the Investors apprised of the estimated timing and pricing for such
offering in a commercially reasonable manner during such offering process
(including at least 48 hours notice of the proposed time of pricing and the
estimated pricing range or pricing formula), the Investors shall be permitted to
accept such offer until the latest time that other investors are permitted to
commit to participate in such offering, after which such offer shall lapse. An
Investor electing to exercise its right to purchase New Securities pursuant to
this Section 5.10 may make any such election contingent upon obtaining any
Governmental Authorizations required in connection with such purchase, including
any such Governmental Authorizations pursuant to Gaming Laws or pursuant to the
HSR Act.
(b) If and to the extent that any Investor fails to exercise in full its right
to purchase New Securities within the periods required for such exercise, then
the Company shall have 60 days thereafter to sell the New Securities with
respect to which the Investors did not exercise their rights to purchase upon
terms no less favorable to the Company (taken as a whole) than the terms
reflected in the notice by which such New Securities were offered to the
Investors. The Company shall not issue or sell any additional amounts of New
Securities after the expiration of such 60-day period without first offering
such securities to the Investors in the manner provided in this Section 5.10.
5.11 VCOC. The Company shall, on the date hereof, enter into a management rights
letter with each of the Investors (and, at the request of an Investor, an
Affiliate of such Investor) in the forms of Exhibit I attached hereto and, at
each Investor’s request from time to time thereafter, enter into such amended or
replacement customary management rights letter in such form and substance as
each Investor reasonably determines is required in order for such Investor to
maintain its status, or the status of any of its Affiliates, as a “venture
capital operating company” for purposes of ERISA.
5.12 Certain Tax Matters.
(a) The Company and the Investors acknowledge and agree that the Investor
Securities are being issued solely in consideration of the Investment Amount and
neither the Company nor the Investors shall take any position for financial
accounting, Tax or other purposes inconsistent with such agreement. Without
limiting the foregoing, the Company shall not record an expense or apply any
withholding (other than any withholding that may be required by law pursuant to
Section 1441, 1442 or 1445 of the Code) in connection with the issuance or any
exercise or redemption of, any adjustment to, or any payments made in respect of
any of the Investor Securities.

 

35



--------------------------------------------------------------------------------



 



(b) The Company and the Investors acknowledge and agree that, if it is
determined that the Preferred Securities are properly treated as more likely
than not to be redeemed within the meaning of Treasury Regulations
Section 1.305-5(b)(3), the Company shall not take the position that the time
that redemption is most likely to occur is any earlier than the seventh
anniversary of the Original Issue Date (as such term is defined in the
Certificate of Designations).
(c) Upon the request of the Investors from time to time, but no more often than
once per calendar year, the Company shall provide the Investors with such
factual information and material that the Investors reasonably require to
determine whether the Company is a United States real property holding company
within the meaning of Section 897 of the Code, provided, however, that if the
preparation of such information and material involves material third-party
expenses, then the Company shall only be required to provide such information to
Investors that agree to bear such third-party expenses.
5.13 Standstill Agreement.
(a) Each Investor agrees that, without the prior approval of the Company, such
Investor will not, directly or indirectly, through its Affiliates or associates
or any other persons, or in concert with any person, or as a participant in a
“group” (such term being used in this Section 5.13 as defined in Section 13 of
the Exchange Act):
(i) purchase, offer to purchase, hold or agree to purchase or otherwise acquire
“beneficial ownership” (such term being used in this Section 5.13 as defined in
the Rights Plan as in effect as of the date hereof) of any Common Stock, or
securities convertible into or exchangeable for Common Stock, that would result
in the Investors and their subsidiaries and Affiliates having beneficial
ownership of more than 39.9% of the outstanding shares of voting stock or Common
Stock of the Company (treating warrants and exchangeable or convertible
securities of the Company that are beneficially owned by a person or its
Affiliates as fully converted into Common Stock), provided, that to the extent
that the Investors and their subsidiaries and Affiliates hold beneficial
ownership of more than 39.9% of the outstanding shares of voting stock or Common
Stock of the Company (treating warrants and exchangeable or convertible
securities of the Company that are beneficially owned by a person or its
Affiliates as fully converted into Common Stock) as a result of repurchases of
shares of Common Stock by the Company, the Investors and their subsidiaries and
Affiliates shall not be required to dispose of shares of voting stock or Common
Stock in order to hold beneficial ownership of 39.9% or less of the outstanding
shares of voting stock or Common Stock of the Company (treating warrants and
exchangeable or convertible securities of the Company that are beneficially
owned by a person or its Affiliates as fully converted into Common Stock) unless
and to the extent that such holding in excess of 39.9% would result in a default
or loan repayment obligation by the Company or an Affiliate of the Company of
any Material Indebtedness of the Company or its subsidiaries or would trigger a
change of control provision under a material Contract of the Company or any of
its subsidiaries;
(ii) make, or in any way participate in, any solicitation of proxies to vote any
voting securities of Company or any of its subsidiaries, or seek to

 

36



--------------------------------------------------------------------------------



 



control or direct the management of the Company or the Board of Directors by way
of any public communication, or communication with any person other than the
Company or its authorized representatives;
(iii) make any public announcement with respect to, or submit a proposal for, or
offer of (with or without conditions) any acquisition of, or extraordinary
transaction involving, the Company or any of Company’s subsidiaries or any of
their respective securities or assets; or
(iv) enter into any negotiations, arrangements or understandings with, or form,
join or participate in a group with, any other person in such other person’s
taking, planning to take, or seeking to take any of the actions described in
clauses (i) through (iii) of this Section 5.13(a) or otherwise act, alone or in
concert with others, to seek to control or direct the management of the Company
or the Board of Directors.
(b) Notwithstanding anything to the contrary contained herein, (1) this
Section 5.13 shall not prohibit or otherwise limit any actions by any member of
the Board of Directors (including any Affiliate of an Investor or any person
appointed or otherwise designated to the Board of Directors by any of the
Investors) in connection with the exercise of his or her duties as a member of
the Board of Directors; and (2) subject to clause (c) immediately below, if
(A) any person or “group” (excluding the Investors and their Affiliates) files a
Form 13D disclosing the acquisition of 15% or more of the Common Stock and such
event has not been endorsed or supported by the Board of Directors within 10
Business Days of the occurrence of such event, (B) any person or “group”
(excluding the Investors and their Affiliates) commences one or more
solicitations of proxies seeking to remove and/or appoint members of the Board
of Directors which if successful would result in such person or “group” (without
duplication) having removed, having appointed or being affiliated or associated
with an aggregate of three or more such members who are or would serve
concurrently, or (C) any person or “group” (excluding the Investors and their
Affiliates) provides written notice to the Board of Directors of, or publicly
announces, a bona fide intention to engage in any of the actions described in
the foregoing clauses (A) and (B), then the Investors shall be permitted at
their sole option to make a confidential proposal to the disinterested members
of the Board of Directors with respect to a transaction described in Section
5.13(a) above; provided, however, that with respect to foregoing clause (B) and
(C), if the applicable proxy solicitation(s) seek the removal of less than a
majority of the Board of Directors in the aggregate, then the Investors shall
only be permitted to make a confidential proposal to the disinterested members
of the Board of Directors with respect to a transaction described in
Section 5.13(a)(ii) above only.
(c) If (A) the Company has sought the consent of the Investors pursuant to
Section 5.6 with respect to a Designated Transaction, (B) such Designated
Transaction was approved by the Board of Directors, and (C) the Investors have
exercised their right to veto such Designated Transaction pursuant to
Section 5.6(a), then no Investor shall be permitted to make a confidential
proposal to the disinterested members of the Board of Directors as permitted
pursuant to Section 5.13(b)(2) above prior to the date that is six months
following the date on which such veto was made.

 

37



--------------------------------------------------------------------------------



 



to control or direct the management of the Company or the Board of Directors by
way of any public communication, or communication with any person other than the
Company or its authorized representatives;
(d) Each Investor’s obligations under this Section 5.13 shall terminate and be
of no further force and effect on the first date that the Investors and their
Affiliates have beneficial ownership (as defined in the Rights Plan as in effect
on the date hereof) of less than 15% of the outstanding Common Stock (treating
warrants and exchangeable or convertible securities of the Company that are
beneficially owned by a person or its Affiliates as fully converted into Common
Stock in accordance with their respective terms).
5.14 Company Right of First Refusal. From and after the sixth anniversary of the
date hereof:
(a) Subject to the further terms and conditions of this Section 5.14, if an
Investor proposes to sell greater than 1,000,000 shares of Common Stock in a
single transaction or series of related transactions, such Investor shall give
the Company prior written notice thereof (the “ROFR Notice”), including in
reasonable detail the price and number of shares of Common Stock to be sold, and
the general terms upon which such Investor proposes to sell such shares. Each
such ROFR Notice shall constitute an irrevocable offer by such Investor to the
Company to purchase all (but not less than all) of the shares of Common Stock
included in such notice upon the terms and conditions reflected in such notice.
If a ROFR Notice is delivered to the Company after 1:00 p.m., New York City
time, on any Business Day, it shall be deemed received on the next succeeding
Business Day.
(b) The Company shall have two Business Days from the date of receipt of a ROFR
Notice to agree to purchase all (but not less than all) of the shares of Common
Stock described therein by delivering written notice (the “Company Notice”) to
such Investor of its election to purchase all of such shares of Common Stock
prior to 5:00 p.m. (New York City time) on the second Business Day following the
delivery of the applicable ROFR Notice. The Company shall effect the purchase of
any such shares of Common Stock, including payment of the purchase price, not
more than three Business Days after delivery of the Company Notice.
(c) If and to the extent that the Company fails to exercise its right to
purchase all of the shares of Common Stock described in any ROFR Notice pursuant
to the foregoing clause (a) within the period required for such election, then
the Investor shall have 60 days thereafter to sell such shares of Common Stock
on terms no less favorable to the Investor (taken as a whole) than the terms set
forth in the ROFR Notice.
(d) The rights of the Company, and the obligations of the Investors, under this
Section 5.14 shall terminate and be of no further force and effect from and
after the first date that the Investors beneficially own (as such term is
defined in the Rights Plan as in effect on the date hereof) less than 10% of
outstanding shares of Common Stock (treating warrants and exchangeable or
convertible securities of the Company that are beneficially owned by a person or
its Affiliates as fully converted into Common Stock).

 

38



--------------------------------------------------------------------------------



 



ARTICLE 6
Indemnification
6.1 Indemnification. All representations and warranties contained in this
Agreement shall survive the Closing Date for a period of twenty months except
that (i) with respect to claims asserted pursuant to this ARTICLE 6, such claims
shall survive until the date that they are finally liquidated or otherwise
resolved, (ii) the representations and warranties set forth in Section 3.8 shall
survive for the duration of the applicable statute of limitations, and (iii) the
representations and warranties set forth in Sections 3.2, 3.3, 3.18, 4.2 and 4.4
(the “Surviving Representations”) shall survive indefinitely.
(a) Subject to the limitations set forth in this Section 6.1, the Company hereby
agrees to indemnify, pay and hold each Investor, and each of the respective
officers, directors, employees and affiliates of each Investor, and each of the
respective direct and indirect beneficial owners of each Investor (the “Investor
Indemnified Parties”) harmless to the fullest extent permitted by Applicable
Law, from and against any and all Losses which may be imposed on, incurred by or
asserted against such Investor Indemnified Party, in any manner relating to or
arising out of (i) the breach by the Company of any representation or warranty
set forth in this Agreement, or (ii) the breach, non-compliance or
non-performance of any covenant, agreement or obligation of the Company
contained in this Agreement (other than a breach, non-compliance or
non-performance of or with Section 5.7(b)(ii)(4) due to a final judicial
determination by a court of competent jurisdiction arising from an Action
initiated by a Third Party that such Section is not enforceable); provided,
however, that any claim by any Investor Indemnified Party under clause (i) above
shall be made prior to the date on which the applicable representation and
warranty expires pursuant to this Section 6.1 and that any claim by any Investor
Indemnified Party under clause (ii) above shall be made within six months of the
time performance of such covenant or agreement is contemplated.
(b) Subject to the limitations set forth in this Section 6.1, each Investor
severally but not jointly hereby agrees to indemnify, pay and hold the Company
and its officers, directors, employees and affiliates (the “Company Indemnified
Parties”) harmless to the fullest extent permitted by Applicable Law, from and
against any and all Losses which may be imposed on, incurred by, or asserted
against such Company Indemnified Party, in any manner relating to or arising out
of (i) the breach by such Investor of any representation or warranty set forth
in this Agreement, or (ii) the breach, non-compliance or non-performance of any
covenant, agreement or obligation of such Investor contained in this Agreement;
provided, however, that any claim by any Company Indemnified Party under clause
(i) above shall be made prior to the date on which the applicable representation
and warranty expires pursuant to this Section 6.1 and that any claim by any
Company Indemnified Party under clause (ii) above shall be made within six
months of the time performance of such covenant or agreement is contemplated.
(c) With respect to any claim by an Investor Indemnified Party for
indemnification pursuant to Section 6.1(a)(i),(A) an Investor Indemnified Party
shall only be entitled to indemnification to the extent that, and shall not be
entitled to any indemnification until, the aggregate of all amounts subject to
indemnification exceeds

 

39



--------------------------------------------------------------------------------



 



$2,000,000 (and then only for the amount by which such Losses exceed that
amount), and (B) as to any particular indemnity claim or series of indemnity
claims arising out of the same or related facts, events or circumstances, an
Investor Indemnified Party shall be entitled to seek indemnity for such claim or
claims only if such indemnity claim or series of related indemnity claims equals
or exceeds $150,000, in which case the Investor Indemnified Party shall be
entitled to seek indemnity for the full amount of such claim or claims.
Notwithstanding the foregoing: (x) the maximum liability of the Company for
indemnification claims pursuant to Section 6.1(a)(i) except in the case of a
breach of a Surviving Representation shall not exceed $25,000,000, and (y) the
maximum liability of the Company for all indemnification claims pursuant to
Section 6.1(a)(i) (including claims based on breaches of the Surviving
Representations) shall not exceed the Investment Amount. For purposes of
determining Losses under this ARTICLE 6, if it is determined that a breach of a
representation and warranty has occurred (giving effect to any stated
limitations for Material Adverse Effect and materiality), then the Investor
Indemnified Parties shall, subject to the immediately preceding sentence, be
entitled to indemnification for the full amount of the Losses arising from such
breach without regard to whether and to what extent such Losses would be
considered or qualified by “material” or would constitute or be qualified by
“Material Adverse Effect” (and shall not increase the scope of the matters for
which a representation and warranty is made, including any representations and
warranties as to “material subsidiaries,” “material leases,” “Material
Indebtedness” and “Material Contract”).
(d) A party hereto seeking indemnification under this ARTICLE 6 (the
“Indemnified Party”) with respect to any action, lawsuit, proceeding,
investigation or other claim brought against it by a Third Party (a “Third-Party
Claim”) shall give prompt written notice to the party from whom indemnification
is sought (the “Indemnitor”) of such Third-Party Claim that might give rise to
indemnified liabilities setting forth a description of those elements of such
Third-Party Claim of which such Indemnified Party has knowledge; provided that
any delay or failure to give such notice shall not affect the obligations of the
Indemnitor unless (and then solely to the extent) such Indemnitor is actually
prejudiced by such delay or failure. The Indemnitor shall have the right at any
time during which such Third-Party Claim is pending to select counsel (which
counsel shall be reasonably satisfactory to the Indemnified Party) to defend and
control the defense thereof and settle any Third-Party Claim for which they are
responsible for indemnification hereunder (provided that the Indemnitor will not
settle any such Third-Party Claim without (i) the appropriate Indemnified
Party’s prior written consent, which consent shall not be unreasonably withheld
or delayed, or (ii) obtaining an unconditional release of the appropriate
Indemnified Party from all claims arising out of or in any way relating to the
circumstances involving such Third-Party Claim) so long as in any such event the
Indemnitor shall have stated in a writing delivered to the Indemnified Party
that, as between the Indemnitor and the Indemnified Party, the Indemnitor is
responsible to the Indemnified Party with respect to such Third-Party Claim to
the extent and subject to the limitations set forth herein; provided, that if
the Indemnitor has reasonably concluded, based on the written advice of counsel,
that there exists or is reasonably likely to exist a conflict of interest that
would make it inappropriate for the same counsel to represent both the
Indemnified Party and the Indemnitor, then the Indemnified Party shall be
entitled to retain one separate firm of counsel reasonably acceptable to the
Indemnitor, in which case the reasonable fees,

 

40



--------------------------------------------------------------------------------



 



disbursements and charges of such counsel will be at the expense of the
Indemnitor. The Indemnified Party shall extend reasonable cooperation in
connection with any such defense. All reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend a matter not
inconsistent with this ARTICLE 6) shall be paid to the Indemnified Party, as
incurred, upon written notice thereof to the Indemnitor (regardless of whether
it is ultimately determined that the Indemnified Party is not entitled to
indemnification hereunder; provided that the Indemnitor may require the
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally determined by a court of competent jurisdiction that the
Indemnified Party is not entitled to indemnification hereunder). To the extent
that the undertaking to indemnify, pay and hold harmless set forth herein may be
unenforceable because it is violative of any Law or public policy, the
Indemnitor shall contribute the maximum portion which it is permitted to pay and
satisfy under Applicable Law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties or any of them.
ARTICLE 7
General Provisions
7.1 Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Except as
otherwise provided in this Agreement, any failure of any party to comply with
any obligation, covenant, agreement or condition herein may be waived by the
party entitled to the benefits thereof only by a written instrument signed by
the party granting such waiver, but such waiver shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. The failure of
any party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.
7.2 Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by any party without the prior written consent
of the other parties hereto. Any attempted assignment in violation of this
Section 7.2 shall be void.
7.3 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein expressed or
implied shall give or be construed to give to any person, other than the parties
hereto and such permitted assigns, any legal or equitable rights hereunder,
except that (a) each Indemnified Party is an intended beneficiary of Section 6.1
and may enforce the provisions of such Section directly against the parties with
obligations thereunder, (b) Yucaipa Manager is an intended beneficiary of all
representations, warranties and covenants contained herein to the extent that
they pertain to the Real Estate Fund Formation Agreement or the REF Warrants and
or the REF Underlying Shares and may enforce such provisions and seek
indemnification for any breaches thereof pursuant to the corresponding
provisions of ARTICLE 6 against the Company directly, and (c) Yucaipa American
Funds, LLC is an intended beneficiary of Sections 2.2.1(e) and 5.2(b) and may
enforce such provisions and seek indemnification for any breaches thereof
pursuant to the corresponding provisions of ARTICLE 6 against the Company
directly.

 

41



--------------------------------------------------------------------------------



 



7.4 Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by a
nationally recognized overnight courier service (with tracking capability), and
shall be deemed given when received, as follows:
if to an Investor, to such Investor:
c/o Yucaipa American Alliance Fund II, LLC
9130 W. Sunset Boulevard
Los Angeles, California 90069
Attention: Robert P. Bermingham
with a copy (which shall not constitute notice) to:
Munger, Tolles & Olson LLP
355 South Grand Avenue
35th Floor
Los Angeles, California 90071
Attention: Judith T. Kitano
Fax: (213) 683-4052
Email: judith.kitano@mto.com
if to the Company, to:
475 Tenth Avenue
New York, New York 10018
Attention: David Smail
with a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Robert W. Downes
Fax: (212) 558-3588
Email: downesr@sullcrom.com
With respect to any notice or other deliveries required under the Certificates
of Designations or the Warrants to holders of the Preferred Securities or
Warrants, each such notice or other delivery will, with respect to an Investor
or any of its Affiliates, be validly given thereunder only if such notice or
other delivery is delivered by hand or sent by a nationally recognized overnight
courier service (with tracking capability) to the Investors in accordance with
this Section 7.4.
7.5 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties hereto and delivered to the other parties hereto.

 

42



--------------------------------------------------------------------------------



 



7.6 Entire Agreement. This Agreement and the Ancillary Agreements, along with
the Schedules and the Exhibits hereto and thereto, contain the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings
relating to such subject matter. None of the parties shall be liable or bound to
any other party in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein or in
the Ancillary Agreements.
7.7 Interpretation; Exhibits and Schedules. The headings contained in this
Agreement, in any Exhibit or Schedule hereto and in the table of contents to
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All Exhibits and Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule or Exhibit but not otherwise defined therein shall have the meaning
assigned to such term in this Agreement. When a reference is made in this
Agreement to a Section, Exhibit or Schedule, such reference shall be to a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.
7.8 Severability. If any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstances.
7.9 Consent to Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement and the Ancillary Agreements shall be heard and
determined exclusively in any New York state or federal court sitting in the
Borough of Manhattan of The City of New York. The parties hereto hereby
(a) submit to the exclusive jurisdiction of any state or federal court sitting
in the Borough of Manhattan of The City of New York for the purpose of any
Action arising out of or relating to this Agreement or the Ancillary Agreements
brought by any party hereto, and (b) irrevocably waive, and agree not to assert
by way of motion, defense, or otherwise, in any such Action, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the action
or proceeding is brought in an inconvenient forum, that the venue of the Action
is improper, or that this Agreement or the Ancillary Agreements or the
transactions contemplated by this Agreement or the Ancillary Agreements may not
be enforced in or by any of the above-named courts.
7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
7.11 Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement, any Ancillary Agreement or any transaction contemplated
hereby or thereby. Each party (a) certifies that no representative, agent or
attorney of any other party has represented,

 

43



--------------------------------------------------------------------------------



 



expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the Ancillary Agreements, as applicable, by, among other things, the mutual
waivers and certifications in this Section 7.11.
7.12 No Personal Liability of Partners, Directors, Officers, Owners, Etc. No
director, officer, employee, incorporator, stockholder, managing member, member,
general partner, limited partner, principal or other agent of any of the
Investors shall have any liability for any obligations of the Investors under
this Agreement or for any claim based on, in respect of, or by reason of, the
obligations of the Investors hereunder. The Company waives and releases all such
liability. This waiver and release is a material inducement to the Investors’
entry into this Agreement. No director, officer, employee, incorporator,
stockholder, managing member, member, general partner, limited partner,
principal or other agent of the Company shall have any liability for any
obligations of the Company under this Agreement or for any claim based on, in
respect of, or by reason of, the obligations of the Company hereunder. The
Investors jointly and severally waive and release all such liability. This
waiver and release is a material inducement to the Company’s entry into this
Agreement.
7.13 Rights of Holders. Each party to this Agreement shall have the absolute
right to exercise or refrain from exercising any right or rights that such party
may have by reason of this Agreement, including the right to consent to the
waiver or modification of any obligation under this Agreement, and such party
shall not incur any liability to any other party or other holder of any
securities of the Company as a result of exercising or refraining from
exercising any such right or rights.
7.14 Adjustment in Share Numbers and Prices. In the event of any (i) stock
split, (ii) subdivision, (iii) dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
(iv) combination or (v) other similar recapitalization or event, in each case,
occurring after the date hereof, each reference in this Agreement and the
Ancillary Agreements to a number of shares or a price per share shall be amended
to appropriately account for such event.
7.15 Construction. The parties acknowledge that each party and its counsel have
participated in the negotiation and preparation of this Agreement. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction against the party causing the Agreement to be drafted.
Every covenant, term and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any party hereto.
[Signature page follows.]

 

44



--------------------------------------------------------------------------------



 



In Witness Whereof, the Company and the Investors have executed this Agreement
as of the date first above written.

              COMPANY:  
 
            MORGANS HOTEL GROUP CO.
 
           
By:
  /s/ Marc Gordon               
 
  Name:   Marc Gordon     
 
           
 
  Title:   President     
 
           

[Investor signatures on following page.]
(Securities Purchase Agreement)

 





--------------------------------------------------------------------------------



 



              INVESTORS:  
 
            YUCAIPA AMERICAN ALLIANCE FUND II, L.P.
 
            By:   Yucaipa American Alliance Fund II, LLC     Its:   General
Partner    
 
            By:   /s/ Robert P. Bermingham               
 
  Name:   Robert P. Bermingham    
 
  Title:   Vice President    
 
            YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P.
 
            By:   Yucaipa American Alliance Fund II, LLC     Its:   General
Partner    
 
            By:   /s/ Robert P. Bermingham               
 
  Name:   Robert P. Bermingham    
 
  Title:   Vice President    

(Securities Purchase Agreement)

 

